                                      !      "         #         ##
              $ !     #   %   #        "
                          &" ' $() $*$*




Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 1 of 28
From:            Simpson, Carter C.
To:              "AMcDonald@bakerandmiller.com"
Cc:              "Bakowski Alan W."; "Cooney III, James P."; "Powell, Brent"; "Sarah.Stone@wbd-us.com";
                 "TMiller@bakerandmiller.com"; "ECastillo@bakerandmiller.com"; "michael.egge@lw.com"; Phair, Ryan P.; Martin,
                 Jack; Hahm, Kevin; Oeltjenbruns, Kelly; Rich, Ryan G.; "Lamberth, James A."; "eglavich@bakerandmiller.com"
Subject:         RE: DFA"s Proposed Custodians & Search Terms for Pls" 2nd Set of RFPs to DFA
Date:            Monday, October 26, 2020 11:39:11 PM
Attachments:     2020.10.26 DFA search terms side-by-side comparison.xlsx


Amber,

Attached please find a side-by-side comparison between the search terms that Plaintiffs proposed
on September 25, 2020, and those that you sent on Friday. Because you did not respond to all of our
proposed searches, and offered only select counterproposals for each custodian, I have attempted
to match your latest proposals up with the corresponding search string from our proposals. The
eight strings listed below did not squarely fit into (i.e., appeared to be a combination of) several of
our strings, so I divvied them up into the corresponding strings – see lines 201-216 and 244-251.
Please let me know if any of those lines inaccurately characterize your current proposal.

 Winston* w/5 (plan* OR sell* OR sale* OR idl*
 OR shutdown* OR "shut down" OR clos* OR
 expand* OR increas* OR grow*)
 (HP OR H.P. OR H-P OR "High Point") w/5 (plan*
 OR sell* OR sale* OR idl* OR shutdown* OR
 "shut down" OR clos* OR expand* OR increas*
 OR grow*)
 Spartanburg w/5 (plan* OR sell* OR sale* OR
 idl* OR shutdown* OR "shut down" OR clos*
 OR expand* OR increas* OR grow*)
 Carolina* w/5 (plan* OR sell* OR sale* OR idl*
 OR shutdown* OR "shut down" OR clos* OR
 expand* OR increas* OR grow*)
 "NC" w/5 (plan* OR sell* OR sale* OR idl* OR
 shutdown* OR "shut down" OR clos* OR
 expand* OR increas* OR grow*)
 "N.C." w/5 (plan* OR sell* OR sale* OR idl* OR
 shutdown* OR "shut down" OR clos* OR
 expand* OR increas* OR grow*)
 "SC" w/5 (plan* OR sell* OR sale* OR idl* OR
 shutdown* OR "shut down" OR clos* OR
 expand* OR increas* OR grow*)
 "S.C." w/5 (plan* OR sell* OR sale* OR idl* OR
 shutdown* OR "shut down" OR clos* OR
 expand* OR increas* OR grow*)

DFA reported on October 21 that its delay in responding was because it was testing Food Lion’s 220+
search strings against its custodians, yet your Friday chart and letter provide no metrics or reasons




   Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 2 of 28
for deviating from those search strings. Without such information, we cannot assess the
reasonableness of any of DFA’s counterproposals. As indicated in both our September 29 letter and
on our October 6 call, we are amenable to adjusting searches where hit counts prove
disproportionate with the relevance of a given term or string, or if unique circumstances render a
given term or string disproportionately overbroad with respect to a specific custodian, but you have
provided no information to inform this discussion.

In light of what little time we have remaining in fact discovery, please provide by October 28, 2020,
metrics for those search strings – and those terms within search strings – that DFA is refusing to run,
and please set forth DFA’s justification for either removing or narrowing such strings or terms in light
of the hit counts. Please also provide metrics and justifications where DFA is not offering to run a
search string against a specific custodian’s documents. Finally, let me know if you are available for a
meet-and-confer at 11 a.m. the morning of Thursday, October 29, to walk through DFA’s
counterproposals.

Best,

Carter C. Simpson
Hunton Andrews Kurth LLP
w. 202-955-1850
c. 843-618-7917


From: Simpson, Carter C.
Sent: Friday, October 23, 2020 4:57 PM
To: 'AMcDonald@bakerandmiller.com' <AMcDonald@bakerandmiller.com>
Cc: Bakowski Alan W. <alan.bakowski@troutman.com>; Cooney III, James P. <Jim.Cooney@wbd-
us.com>; Powell, Brent <Brent.Powell@wbd-us.com>; Sarah.Stone@wbd-us.com;
TMiller@bakerandmiller.com; ECastillo@bakerandmiller.com; michael.egge@lw.com; Phair, Ryan P.
<rphair@hunton.com>; Martin, Jack <martinj@hunton.com>; Hahm, Kevin <KHahm@hunton.com>;
Oeltjenbruns, Kelly <KOeltjenbruns@hunton.com>; Rich, Ryan G. <rrich@hunton.com>; Lamberth,
James A. <james.lamberth@troutman.com>; eglavich@bakerandmiller.com
Subject: RE: DFA's Proposed Custodians & Search Terms for Pls' 2nd Set of RFPs to DFA

Amber,

I am writing to follow up again on my September 29 letter concerning DFA custodians and my
September 29 chart concerning search terms. Please let me know when Plaintiffs can expect
responses and counterproposals from DFA.

Best,

Carter C. Simpson
Hunton Andrews Kurth LLP
w. 202-955-1850
c. 843-618-7917




   Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 3 of 28
From: AMcDonald@bakerandmiller.com <AMcDonald@bakerandmiller.com>
Sent: Wednesday, October 21, 2020 6:22 PM
To: Simpson, Carter C. <csimpson@hunton.com>
Cc: Bakowski Alan W. <alan.bakowski@troutman.com>; Cooney III, James P. <Jim.Cooney@wbd-
us.com>; Powell, Brent <Brent.Powell@wbd-us.com>; Sarah.Stone@wbd-us.com;
TMiller@bakerandmiller.com; ECastillo@bakerandmiller.com; michael.egge@lw.com; Phair, Ryan P.
<rphair@hunton.com>; Martin, Jack <martinj@hunton.com>; Hahm, Kevin <KHahm@hunton.com>;
Oeltjenbruns, Kelly <KOeltjenbruns@hunton.com>; Rich, Ryan G. <rrich@hunton.com>; Lamberth,
James A. <james.lamberth@troutman.com>; eglavich@bakerandmiller.com
Subject: RE: DFA's Proposed Custodians & Search Terms for Pls' 2nd Set of RFPs to DFA

Carter,

Two (not three) weeks have passed since my October 6th letter and the conversation
between the parties that DFA would undertake to apply Plaintiffs' search terms on a
custodian-by-custodian basis. As you are surely aware, it can take time to test search
terms, particularly where the volume of documents involved is substantial. This is
especially true when testing more than 220 search strings across numerous custodians. At
present, we are waiting for client sign off on our proposed position with respect to the
search terms and custodians, and we hope to have a response to Plaintiffs in short order.
Notwithstanding this search term testing, we continue to review and produce documents,
using the currently agreed-upon search terms and custodians. In addition, you will note
that our most recent production included documents from two legacy Dean custodians about
whom Plaintiffs had previously inquired -- namely, Brent Bunce and Bruce Matson.

Thank you,

Amber

Amber L. McDonald
Baker & Miller PLLC
2401 Pennsylvania Avenue, NW
Suite 300
Washington, DC 20037

Direct: 202.663.7828
Fax: 202.663.7849

amcdonald@bakerandmiller.com


-----"Simpson, Carter C." <csimpson@hunton.com> wrote: -----
 To: "AMcDonald@bakerandmiller.com" <AMcDonald@bakerandmiller.com>
 From: "Simpson, Carter C." <csimpson@hunton.com>
 Date: 10/19/2020 11:22PM
 Cc: "Bakowski Alan W." <alan.bakowski@troutman.com>, "Cooney III, James P."
 <Jim.Cooney@wbd-us.com>, "Powell, Brent" <Brent.Powell@wbd-us.com>,
 "Sarah.Stone@wbd-us.com" <Sarah.Stone@wbd-us.com>, "TMiller@bakerandmiller.com"
 <TMiller@bakerandmiller.com>, "ECastillo@bakerandmiller.com"
 <ECastillo@bakerandmiller.com>, "michael.egge@lw.com" <michael.egge@lw.com>,
 "Phair, Ryan P." <rphair@hunton.com>, "Martin, Jack" <martinj@hunton.com>, "Hahm,
 Kevin" <KHahm@hunton.com>, "Oeltjenbruns, Kelly" <KOeltjenbruns@hunton.com>,
 "Rich, Ryan G." <rrich@hunton.com>, "Lamberth, James A."




  Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 4 of 28
<james.lamberth@troutman.com>, "eglavich@bakerandmiller.com"
<eglavich@bakerandmiller.com>
Subject: RE: DFA's Proposed Custodians & Search Terms for Pls' 2nd Set of RFPs to DFA

Amber,

I am writing to follow up on DFA’s responses to our September 29 letter concerning DFA custodians
and our September 29 proposals for search strings to run against DFA’s documents and custodians.

In your October 6 letter declining our request that you run your search terms across all custodians,
DFA told us that it would be responding regarding its custodians under separate cover. On our two
teleconferences since that letter, DFA has told us that the requested information and the search
term counterproposals will be arriving shortly. Given that three weeks have now passed, and the
deadline for fact discovery less than a month away, we ask that you provide substantive responses
on these subjects by Wednesday.

Best,

Carter C. Simpson
Hunton Andrews Kurth LLP
w. 202-955-1850
c. 843-618-7917

From: AMcDonald@bakerandmiller.com <AMcDonald@bakerandmiller.com>
Sent: Tuesday, October 6, 2020 2:02 PM
To: Simpson, Carter C. <csimpson@hunton.com>
Cc: Bakowski Alan W. <alan.bakowski@troutman.com>; Cooney III, James P. <Jim.Cooney@wbd-
us.com>; Powell, Brent <Brent.Powell@wbd-us.com>; Sarah.Stone@wbd-us.com;
TMiller@bakerandmiller.com; ECastillo@bakerandmiller.com; michael.egge@lw.com; Phair, Ryan
P. <rphair@hunton.com>; Martin, Jack <martinj@hunton.com>; Hahm, Kevin
<KHahm@hunton.com>; Oeltjenbruns, Kelly <KOeltjenbruns@hunton.com>; Rich, Ryan G.
<rrich@hunton.com>; Lamberth, James A. <james.lamberth@troutman.com>;
eglavich@bakerandmiller.com
Subject: RE: DFA's Proposed Custodians & Search Terms for Pls' 2nd Set of RFPs to DFA

Carter,

Attached please find a response to your 9/29 letter regarding custodians and search
terms. Please let me know if you have any questions.

Thank you,

Amber

Amber L. McDonald
Baker & Miller PLLC
2401 Pennsylvania Avenue, NW
Suite 300
Washington, DC 20037




 Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 5 of 28
Direct: 202.663.7828
Fax: 202.663.7849

amcdonald@bakerandmiller.com


-----"Simpson, Carter C." <csimpson@hunton.com> wrote: -----
 To: "AMcDonald@bakerandmiller.com" <AMcDonald@bakerandmiller.com>, "Bakowski
 Alan W." <alan.bakowski@troutman.com>
 From: "Simpson, Carter C." <csimpson@hunton.com>
 Date: 09/29/2020 05:00PM
 Cc: "Cooney III, James P." <Jim.Cooney@wbd-us.com>, "Powell, Brent"
 <Brent.Powell@wbd-us.com>, "Sarah.Stone@wbd-us.com" <Sarah.Stone@wbd-
 us.com>, "TMiller@bakerandmiller.com" <TMiller@bakerandmiller.com>,
 "ECastillo@bakerandmiller.com" <ECastillo@bakerandmiller.com>,
 "michael.egge@lw.com" <michael.egge@lw.com>, "Phair, Ryan P."
 <rphair@hunton.com>, "Martin, Jack" <martinj@hunton.com>, "Hahm, Kevin"
 <KHahm@hunton.com>, "Oeltjenbruns, Kelly" <KOeltjenbruns@hunton.com>, "Rich,
 Ryan G." <rrich@hunton.com>, "Lamberth, James A."
 <james.lamberth@troutman.com>, "eglavich@bakerandmiller.com"
 <eglavich@bakerandmiller.com>
 Subject: RE: DFA's Proposed Custodians & Search Terms for Pls' 2nd Set of RFPs to DFA

 Thanks for sending this last week, Amber. As previewed on last Wednesday’s call, attached please
 find a letter concerning DFA’s custodians and Plaintiffs’ proposals for omnibus search terms
 appropriate under Plaintiffs’ first, second, and third requests for production (except those subject
 to the protective order motion). We are available to discuss at your convenience.

 Best,

 Carter C. Simpson
 Hunton Andrews Kurth LLP
 w. 202-955-1850
 c. 843-618-7917

 From: AMcDonald@bakerandmiller.com <AMcDonald@bakerandmiller.com>
 Sent: Monday, September 21, 2020 5:53 PM
 To: Simpson, Carter C. <csimpson@hunton.com>; Bakowski Alan W.
 <alan.bakowski@troutman.com>
 Cc: Cooney III, James P. <Jim.Cooney@wbd-us.com>; Powell, Brent <Brent.Powell@wbd-us.com>;
 Sarah.Stone@wbd-us.com; TMiller@bakerandmiller.com; ECastillo@bakerandmiller.com;
 michael.egge@lw.com; Phair, Ryan P. <rphair@hunton.com>; Martin, Jack
 <martinj@hunton.com>; Hahm, Kevin <KHahm@hunton.com>; Oeltjenbruns, Kelly
 <KOeltjenbruns@hunton.com>; Rich, Ryan G. <rrich@hunton.com>; Lamberth, James A.
 <james.lamberth@troutman.com>; eglavich@bakerandmiller.com
 Subject: DFA's Proposed Custodians & Search Terms for Pls' 2nd Set of RFPs to DFA

 Alan and Carter,

 Attached please find a list of individuals who DFA believes are reasonably likely to have




 Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 6 of 28
non-duplicative documents responsive to those Requests within Plaintiffs' Second Set of
Requests for Production that are appropriate for custodial review, as well as proposed
search terms for identifying documents that may be responsive to Plaintiffs' Second Set of
Requests for Production to DFA, subject to DFA's Responses and Objections. The
selection of custodians or search terms do not constitute an admission as to the relevance
or admissibility of documents containing the proposed terms or of the matters raised in
Plaintiffs' Second Set of Requests. DFA reserves the right to amend or modify
all proposed custodians and search terms.

Thank you,

Amber

Amber L. McDonald
Baker & Miller PLLC
2401 Pennsylvania Avenue, NW
Suite 300
Washington, DC 20037

Direct: 202.663.7828
Fax: 202.663.7849

amcdonald@bakerandmiller.com


[attachment "2020.09.29 FL consolidated search terms for DFA.xlsx" removed by Amber
McDonald/bakermiller]
[attachment "2020.09.29 C. Simpson to A. McDonald re DFA custodians and STs.pdf"
removed by Amber McDonald/bakermiller]




 Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 7 of 28
                                                                                                                                                                                                           Beberm                       Kornfei               McGinn        Moone                 Wickha
                                                                        Food Lion 2020.9.25 Proposal                                                    DFA 2020.10.23 Counterproposal                     eyer   Bernon Bunce   King   nd      Lascon Matson is     Murray y     Piper   Smith   m      Wilson Yates
                                                                        acqui* AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR
                                                                        monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR
                                                                        vertical*)                                                                      acqui* AND (antitrust OR compet* OR DOJ)           Y      Y              Y             Y             Y             Y      Y       Y       Y      Y
                                                                        Appalachia* AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR
                                                                        monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR
                                                                        vertical*)                                                                      Appalachia* AND (antitrust OR compet* OR DOJ)      Y      Y              Y             Y             Y             Y      Y       Y       Y      Y
                                                                        Asheville AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR
                                                                        monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR
                                                                        vertical*)                                                                      Asheville AND (antitrust OR compet* OR DOJ)        Y      Y              Y             Y             Y             Y      Y       Y       Y      Y
                                                                        asset* AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR
                                                                        monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR
                                                                        vertical*)                                                                      asset* AND (antitrust OR compet* OR DOJ)           Y      Y              Y             Y             Y             Y      Y       Y       Y      Y
                                                                        Borden AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR
                                                                        monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR
                                                                        vertical*)                                                                      Borden AND (antitrust OR compet* OR DOJ)           Y      Y              Y             Y             Y             Y      Y       Y       Y      Y
                                                                        Broadacre AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR
                                                                        monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR
                                                                        vertical*)                                                                      Broadacre AND (antitrust OR compet* OR DOJ)        Y      Y              Y             Y             Y             Y      Y       Y       Y      Y

                                                                        buy AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR monopol*
                                                                        OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR vertical*)   buy AND (antitrust OR compet* OR DOJ)              Y      Y              Y             Y             Y             Y      Y       Y       Y      Y
                                                                        Carolina* AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR
                                                                        monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR
                                                                        vertical*)                                                                      Carolinas AND (antitrust OR compet* OR DOJ)        Y      Y              Y             Y             Y             Y      Y       Y       Y      Y
                                                                        Charleston AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR
                                                                        monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR
                                                                        vertical*)                                                                      Charleston AND (antitrust OR compet* OR DOJ)       Y      Y              Y             Y             Y             Y      Y       Y       Y      Y
                                                                        (Creamery* OR "Project Cream") AND (antitrust* OR compet* OR DOJ* OR
                                                                        "Dep* /3 Justice" OR monopol* OR anticompet* or "anti competitive" OR
                                                                        "anti trust" OR illegal OR vertical*)                                           Creamery* AND (antitrust OR compet* OR DOJ)        Y      Y              Y             Y             Y             Y      Y       Y       Y      Y
                                                                        (“Dairy Fresh” OR DF) AND (antitrust* OR compet* OR DOJ* OR "Dep* /3
                                                                        Justice" OR monopol* OR anticompet* or "anti competitive" OR "anti trust"
                                                                        OR illegal OR vertical*)                                                    “Dairy Fresh” AND (antitrust OR compet* OR DOJ)        Y      Y              Y             Y             Y             Y      Y       Y       Y      Y
                                                                                                                                                    Dacula AND (antitrust OR compet* OR DOJ)               Y      Y              Y             Y             Y             Y      Y       Y       Y      Y
                                                                        (Dean* OR Dove*) AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" Dean* AND (antitrust OR compet* OR DOJ)                   Y      Y              Y             Y             Y             Y      Y       Y       Y      Y
                                                                        OR monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal
                                                                        OR vertical*)                                                               Dove* AND (antitrust OR compet* OR DOJ)                Y      Y              Y             Y             Y             Y      Y       Y       Y      Y
                                                                        Dragon* AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR
                                                                        monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR
                                                                        vertical*)                                                                  Dragon* AND (antitrust OR compet* OR DOJ)              Y      Y              Y             Y             Y             Y      Y       Y       Y      Y

                                                                                                                                                        (“F.M.M.O. 5”) AND (antitrust OR compet* OR DOJ)   Y      Y              Y             Y             Y             Y      Y       Y       Y      Y
                                                                                                                                                        (“F.O. 5”) AND (antitrust OR compet* OR DOJ)       Y      Y              Y             Y             Y             Y      Y       Y       Y      Y
                                                                                                                                                        (“Federal Order 5”) AND (antitrust OR compet* OR
                                                                                                                                                        DOJ)                                               Y      Y              Y             Y             Y             Y      Y       Y       Y      Y




Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 8 of 28
                                                                        (“F.M.M.O. 5” or "F.O. 5" OR "Order 5" OR "FMMO 5" OR "FO 5") AND
                                                                        (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR monopol* OR              (“FMMO 5”) AND (antitrust OR compet* OR DOJ)       Y      Y              Y             Y             Y             Y      Y       Y       Y      Y
                                                                        anticompet* or "anti competitive" OR "anti trust" OR illegal OR vertical*)      (“FO 5”) AND (antitrust OR compet* OR DOJ)         Y      Y              Y             Y             Y             Y      Y       Y       Y      Y
                                                                                                                                                        G.A. AND (antitrust OR compet* OR DOJ)             Y      Y              Y             Y             Y             Y      Y       Y       Y      Y
                                                                        (G.A. OR GA OR Georgia) AND (antitrust* OR compet* OR DOJ* OR "Dep* /3          GA AND (antitrust OR compet* OR DOJ)               Y      Y              Y             Y             Y             Y      Y       Y       Y      Y
                                                                        Justice" OR monopol* OR anticompet* or "anti competitive" OR "anti trust"
                                                                        OR illegal OR vertical*)                                                        Georgia AND (antitrust OR compet* OR DOJ)          Y      Y              Y             Y             Y             Y      Y       Y       Y      Y
                                                                                                                                                      "High Point" AND (antitrust OR compet* OR DOJ)     Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                        ("High Point" OR "High-Point") AND (antitrust* OR compet* OR DOJ* OR
                                                                        "Dep* /3 Justice" OR monopol* OR anticompet* or "anti competitive" OR
                                                                        "anti trust" OR illegal OR vertical*)                                         "High Point" AND (antitrust OR compet* OR DOJ)     Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                        "Homestead Creamery" AND (antitrust* OR compet* OR DOJ* OR "Dep* /3
                                                                        Justice" OR monopol* OR anticompet* or "anti competitive" OR "anti trust"     "Homestead Creamery" AND (antitrust OR compet*
                                                                        OR illegal OR vertical*)                                                      OR DOJ)                                            Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                        "HP Hood" AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR
                                                                        monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR
                                                                        vertical*)                                                                    "HP Hood" AND (antitrust OR compet* OR DOJ)        Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                        Hunter AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR
                                                                        monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR
                                                                        vertical*)                                                                  Hunter AND (antitrust OR compet* OR DOJ)             Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                        Kroge* AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR           Kroge* AND (antitrust OR compet* OR DOJ)             Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                        monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR
                                                                        vertical*)                                                                  Kroger AND (antitrust OR compet* OR DOJ)             Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                        LANCO AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR
                                                                        monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR
                                                                        vertical*)                                                                  LANCO AND (antitrust OR compet* OR DOJ)              Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                                                                                                    Lonestar AND (antitrust OR compet* OR DOJ)           Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                        (Lonestar OR "Lone Star") AND (antitrust* OR compet* OR DOJ* OR "Dep* /3
                                                                        Justice" OR monopol* OR anticompet* or "anti competitive" OR "anti trust"
                                                                        OR illegal OR vertical*)                                                    "Lone Star" AND (antitrust OR compet* OR DOJ)        Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                        Mayfield AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR
                                                                        monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR
                                                                        vertical*)                                                                  Mayfield AND (antitrust OR compet* OR DOJ)           Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                                                                                                    MDVA AND (antitrust OR compet* OR DOJ)               Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                                                                                                    "Maryland and Virginia" AND (antitrust OR compet*
                                                                                                                                                    OR DOJ)                                              Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                        (MDVA OR "Maryland and Virginia" OR "MD&VA" OR "MD/VA" OR "MD-VA") "Md&Va" AND (antitrust OR compet* OR DOJ)                     Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                        AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR monopol* OR "MD/VA" AND (antitrust OR compet* OR DOJ)                 Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                        anticompet* or "anti competitive" OR "anti trust" OR illegal OR vertical*)  "Md-Va" AND (antitrust OR compet* OR DOJ)            Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                        ("Milkco" OR "milk co") AND (antitrust* OR compet* OR DOJ* OR "Dep* /3      "milk co" AND (antitrust OR compet* OR DOJ)          Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                        Justice" OR monopol* OR anticompet* or "anti competitive" OR "anti trust"   Milkco AND (antitrust OR compet* OR DOJ)             Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                        Moultrie AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR
                                                                        monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR
                                                                        vertical*)                                                                  Moultrie AND (antitrust OR compet* OR DOJ)           Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                        "Newport News" AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice"
                                                                        OR monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal
                                                                        OR vertical*)                                                               "Newport News" AND (antitrust OR compet* OR DOJ) Y       Y   Y   Y   Y   Y   Y   Y   Y   Y

                                                                                                                                                    "North Carolina" AND (antitrust OR compet* OR DOJ)   Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                                                                                                    N.C. AND (antitrust OR compet* OR DOJ)               Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                        ("N.C." OR NC) AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR NC AND (antitrust OR compet* OR DOJ)                   Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                        monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR (N* w/1 Carolina) AND (antitrust OR compet* OR
                                                                        vertical*)                                                                  DOJ)                                                 Y   Y   Y   Y   Y   Y   Y   Y   Y   Y




Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 9 of 28
                                                                        Pet AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR monopol*
                                                                        OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR vertical*) Pet AND (antitrust OR compet* OR DOJ)              Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                        Piedmont AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR
                                                                        monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR
                                                                        vertical*)                                                                    Piedmont AND (antitrust OR compet* OR DOJ)         Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                         Publix AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR
                                                                         monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR
                                                                         vertical*)                                                                     Publix AND (antitrust OR compet* OR DOJ)           Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                         Salisbury AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR
                                                                         monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR
                                                                         vertical*)                                                                     Salisbury AND (antitrust OR compet* OR DOJ)        Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                         Shamrock AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR
                                                                         monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR    "Shamrock Foods" AND (antitrust OR compet* OR
                                                                         vertical*)                                                                     DOJ)                                               Y   Y   Y   Y   Y   Y   Y   Y   Y   Y

                                                                         SMI AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR monopol*
                                                                         OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR vertical*) SMI AND (antitrust OR compet* OR DOJ)               Y   Y   Y   Y   Y   Y   Y   Y   Y   Y

                                                                                                                                                        "South Carolina" AND (antitrust OR compet* OR DOJ) Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                                                                                                        S.C. AND (antitrust OR compet* OR DOJ)             Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                         ("S.C." OR SC) AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR      SC AND (antitrust OR compet* OR DOJ)               Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                         monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR
                                                                         vertical*)                                                                  (S* w/1 Carolina) AND (antitrust OR compet* OR DOJ) Y     Y   Y   Y   Y   Y   Y   Y   Y   Y

                                                                                                                                                     "Southeast Milk" AND (antitrust OR compet* OR DOJ)    Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                         Sparkmans AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR
                                                                         monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR
                                                                         vertical*)                                                                  Sparkmans AND (antitrust OR compet* OR DOJ)           Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                         Spartanb*rg AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR
                                                                         monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR
                                                                         vertical*)                                                                  Spartanburg AND (antitrust OR compet* OR DOJ)         Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                                                                                                     T.N. AND (antitrust OR compet* OR DOJ)                Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                         ("T.N." OR TN OR Tenn*) AND (antitrust* OR compet* OR DOJ* OR "Dep* /3         Tennessee AND (antitrust OR compet* OR DOJ)        Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                         Justice" OR monopol* OR anticompet* or "anti competitive" OR "anti trust"
                                                                         OR illegal OR vertical*)                                                       TN AND (antitrust OR compet* OR DOJ)               Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                         ("V.A." OR VA" OR Virginia) AND (antitrust* OR compet* OR DOJ* OR "Dep* /3     V.A. AND (antitrust OR compet* OR DOJ)             Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                         Justice" OR monopol* OR anticompet* or "anti competitive" OR "anti trust"      VA AND (antitrust OR compet* OR DOJ)               Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                         OR illegal OR vertical*)                                                       Virginia AND (antitrust OR compet* OR DOJ)         Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                         Verona AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR
                                                                         monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR
                                                                         vertical*)                                                                     Verona AND (antitrust OR compet* OR DOJ)           Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                         Westover* AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR
                                                                         monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR    "Westover Dairy" AND (antiturst OR compet* OR
                                                                         vertical*)                                                                     DOJ)                                               Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                         Wirtz AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" OR
                                                                         monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal OR
                                                                         vertical*)                                                                     Wirtz AND (antitrust OR compet* OR DOJ)            Y   Y   Y   Y   Y   Y   Y   Y   Y   Y

                                                                         (Winston* OR WS) AND (antitrust* OR compet* OR DOJ* OR "Dep* /3 Justice" "winston salem" AND (antitrust OR compet* OR DOJ) Y          Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                         OR monopol* OR anticompet* or "anti competitive" OR "anti trust" OR illegal
                                                                         OR vertical*)                                                               "winston-salem" AND (antitrust OR compet* OR DOJ) Y       Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                                                                                                        Southeast* AND (antitrust OR compet* OR DOJ OR




Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 10 of 28
                                                                                                                                                        power OR share)                                    Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                                                                                                        SEA AND (antitrust OR compet* OR DOJ OR power OR
                                                                         (Southeast* OR SEA OR Marva* OR bankrupt*) AND (antitrust* OR compet*          share)                                             Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                         OR DOJ* OR share OR power OR "Dep* /3 Justice" OR monopol* OR                  bankrupt* AND (antitrust OR compet* OR DOJ OR      Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                         anticompet* or "anti competitive" OR "anti trust" OR illegal OR vertical* OR   Marva AND (antitrust OR compet* OR DOJ OR power
                                                                         barrier* OR obstacl*)                                                          OR share)                                          Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                         (Houlihan OR Alvarez OR Evercore OR "bond holders" OR bondholders OR
                                                                         "note holders" OR noteholders OR "ad hoc committee" OR creditor* OR
                                                                         lender*) AND (antitrust* OR compet* OR DOJ* OR share OR power OR "Dep*
                                                                         /3 Justice" OR monopol* OR anticompet* or "anti competitive" OR "anti trust"
                                                                         OR illegal OR barrier* OR obstacl*)
                                                                         (Dean OR Creamery OR "Dairy Fresh" OR DF OR Winston* OR WS OR
                                                                         Spartanb*rg OR "High Point" OR "H.P." OR HP OR Carolina*) AND (power OR (Dean OR Creamery OR Winston* OR Spartanburg*
                                                                         share)                                                                       OR "High Point" OR Carolina*) AND (power OR share) Y   Y   Y   Y   Y   Y   Y   Y   Y   Y
                                                                         acqui* w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR strength* OR
                                                                         strong* OR impact* OR effect* OR constrain* OR restrain* OR requir* OR
                                                                         exclu* OR power* OR share* OR domina* OR control* OR rais* OR reduc* OR
                                                                         increas* OR decreas*)
                                                                         Appalachia* w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR
                                                                         strength* OR strong* OR impact* OR effect* OR constrain* OR restrain* OR
                                                                         requir* OR exclu* OR power* OR share* OR domina* OR control* OR rais* OR
                                                                         reduc* OR increas* OR decreas*)
                                                                         Asheville w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR strength*
                                                                         OR strong* OR impact* OR effect* OR constrain* OR restrain* OR requir* OR
                                                                         exclu* OR power* OR share* OR domina* OR control* OR rais* OR reduc* OR
                                                                         increas* OR decreas*)
                                                                         asset* w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR strength* OR
                                                                         strong* OR impact* OR effect* OR constrain* OR restrain* OR requir* OR
                                                                         exclu* OR power* OR share* OR domina* OR control* OR rais* OR reduc* OR
                                                                         increas* OR decreas*)
                                                                         Borden w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR strength* OR
                                                                         strong* OR impact* OR effect* OR constrain* OR restrain* OR requir* OR
                                                                         exclu* OR power* OR share* OR domina* OR control* OR rais* OR reduc* OR
                                                                         increas* OR decreas*)
                                                                         Broadacre w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR strength*
                                                                         OR strong* OR impact* OR effect* OR constrain* OR restrain* OR requir* OR
                                                                         exclu* OR power* OR share* OR domina* OR control* OR rais* OR reduc* OR
                                                                         increas* OR decreas*)
                                                                         Carolina* w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR strength*
                                                                         OR strong* OR impact* OR effect* OR constrain* OR restrain* OR requir* OR
                                                                         exclu* OR power* OR share* OR domina* OR control* OR rais* OR reduc* OR
                                                                         increas* OR decreas*)
                                                                         Charleston w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR strength*
                                                                         OR strong* OR impact* OR effect* OR constrain* OR restrain* OR requir* OR
                                                                         exclu* OR power* OR share* OR domina* OR control* OR rais* OR reduc* OR
                                                                         increas* OR decreas*)

                                                                         (Creamery* OR "Project Cream") w/25 (limit* OR prevent* OR bar* OR weak*
                                                                         OR less* OR strength* OR strong* OR impact* OR effect* OR constrain* OR
                                                                         restrain* OR requir* OR exclu* OR power* OR share* OR domina* OR control*
                                                                         OR rais* OR reduc* OR increas* OR decreas*)




Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 11 of 28
                                                                         (“Dairy Fresh” OR DF) w/25 (limit* OR prevent* OR bar* OR weak* OR less*
                                                                         OR strength* OR strong* OR impact* OR effect* OR constrain* OR restrain*
                                                                         OR requir* OR exclu* OR power* OR share* OR domina* OR control* OR rais*
                                                                         OR reduc* OR increas* OR decreas*)
                                                                         (Dove OR Dragon) w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR
                                                                         strength* OR strong* OR impact* OR effect* OR constrain* OR restrain* OR
                                                                         requir* OR exclu* OR power* OR share* OR domina* OR control* OR rais* OR
                                                                         reduc* OR increas* OR decreas*)

                                                                         (“F.M.M.O. 5” or "F.O. 5" OR "Order 5" OR "FMMO 5" OR "FO 5") w/25 (limit*
                                                                         OR prevent* OR bar* OR weak* OR less* OR strength* OR strong* OR impact*
                                                                         OR effect* OR constrain* OR restrain* OR requir* OR exclu* OR power* OR
                                                                         share* OR domina* OR control* OR rais* OR reduc* OR increas* OR decreas*)

                                                                         (G.A. OR GA OR Georgia) w/25 (limit* OR prevent* OR bar* OR weak* OR
                                                                         less* OR strength* OR strong* OR impact* OR effect* OR constrain* OR
                                                                         restrain* OR requir* OR exclu* OR power* OR share* OR domina* OR control*
                                                                         OR rais* OR reduc* OR increas* OR decreas*)

                                                                         ("High Point" OR "High-Point") w/25 (limit* OR prevent* OR bar* OR weak*
                                                                         OR less* OR strength* OR strong* OR impact* OR effect* OR constrain* OR
                                                                         restrain* OR requir* OR exclu* OR power* OR share* OR domina* OR control*
                                                                         OR rais* OR reduc* OR increas* OR decreas*)
                                                                         Homestead* w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR
                                                                         strength* OR strong* OR impact* OR effect* OR constrain* OR restrain* OR
                                                                         requir* OR exclu* OR power* OR share* OR domina* OR control* OR rais* OR
                                                                         reduc* OR increas* OR decreas*)
                                                                         "HP Hood" w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR
                                                                         strength* OR strong* OR impact* OR effect* OR constrain* OR restrain* OR
                                                                         requir* OR exclu* OR power* OR share* OR domina* OR control* OR rais* OR
                                                                         reduc* OR increas* OR decreas*)
                                                                         (Hunter or HF) w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR
                                                                         strength* OR strong* OR impact* OR effect* OR constrain* OR restrain* OR
                                                                         requir* OR exclu* OR power* OR share* OR domina* OR control* OR rais* OR
                                                                         reduc* OR increas* OR decreas*)
                                                                         Kroge* w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR strength* OR
                                                                         strong* OR impact* OR effect* OR constrain* OR restrain* OR requir* OR
                                                                         exclu* OR power* OR share* OR domina* OR control* OR rais* OR reduc* OR
                                                                         increas* OR decreas*)
                                                                         LANCO w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR strength* OR
                                                                         strong* OR impact* OR effect* OR constrain* OR restrain* OR requir* OR
                                                                         exclu* OR power* OR share* OR domina* OR control* OR rais* OR reduc* OR
                                                                         increas* OR decreas*)
                                                                         (Lonestar OR "Lone Star") w/25 (limit* OR prevent* OR bar* OR weak* OR
                                                                         less* OR strength* OR strong* OR impact* OR effect* OR constrain* OR
                                                                         restrain* OR requir* OR exclu* OR power* OR share* OR domina* OR control*
                                                                         OR rais* OR reduc* OR increas* OR decreas*)
                                                                         Mayfield w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR strength*
                                                                         OR strong* OR impact* OR effect* OR constrain* OR restrain* OR requir* OR
                                                                         exclu* OR power* OR share* OR domina* OR control* OR rais* OR reduc* OR




Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 12 of 28
                                                                         increas* OR decreas*)
                                                                         (MDVA OR "Maryland and Virginia" OR "MD&VA" OR "MD/VA" OR "MD-VA")
                                                                         w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR strength* OR
                                                                         strong* OR impact* OR effect* OR constrain* OR restrain* OR requir* OR
                                                                         exclu* OR power* OR share* OR domina* OR control* OR rais* OR reduc* OR
                                                                         ("Milkco" OR "milk co") w/25 (limit* OR prevent* OR bar* OR weak* OR less*
                                                                         OR strength* OR strong* OR impact* OR effect* OR constrain* OR restrain*
                                                                         OR requir* OR exclu* OR power* OR share* OR domina* OR control* OR rais*
                                                                         OR reduc* OR increas* OR decreas*)
                                                                         Moultrie w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR strength*
                                                                         OR strong* OR impact* OR effect* OR constrain* OR restrain* OR requir* OR
                                                                         exclu* OR power* OR share* OR domina* OR control* OR rais* OR reduc* OR
                                                                         increas* OR decreas*)
                                                                         "Newport News" w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR
                                                                         strength* OR strong* OR impact* OR effect* OR constrain* OR restrain* OR
                                                                         requir* OR exclu* OR power* OR share* OR domina* OR control* OR rais* OR
                                                                         reduc* OR increas* OR decreas*)
                                                                         ("N.C." OR NC) w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR
                                                                         strength* OR strong* OR impact* OR effect* OR constrain* OR restrain* OR
                                                                         requir* OR exclu* OR power* OR share* OR domina* OR control* OR rais* OR
                                                                         reduc* OR increas* OR decreas*)
                                                                         Pet w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR strength* OR
                                                                         strong* OR impact* OR effect* OR constrain* OR restrain* OR requir* OR
                                                                         exclu* OR power* OR share* OR domina* OR control* OR rais* OR reduc* OR
                                                                         increas* OR decreas*)
                                                                         Piedmont w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR strength*
                                                                         OR strong* OR impact* OR effect* OR constrain* OR restrain* OR requir* OR
                                                                         exclu* OR power* OR share* OR domina* OR control* OR rais* OR reduc* OR
                                                                         increas* OR decreas*)
                                                                         Publix w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR strength* OR
                                                                         strong* OR impact* OR effect* OR constrain* OR restrain* OR requir* OR
                                                                         exclu* OR power* OR share* OR domina* OR control* OR rais* OR reduc* OR
                                                                         increas* OR decreas*)
                                                                         Salisbury w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR strength*
                                                                         OR strong* OR impact* OR effect* OR constrain* OR restrain* OR requir* OR
                                                                         exclu* OR power* OR share* OR domina* OR control* OR rais* OR reduc* OR
                                                                         increas* OR decreas*)
                                                                         Shamrock w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR strength*
                                                                         OR strong* OR impact* OR effect* OR constrain* OR restrain* OR requir* OR
                                                                         exclu* OR power* OR share* OR domina* OR control* OR rais* OR reduc* OR
                                                                         increas* OR decreas*)
                                                                         SMI w/50 (limit* OR prevent* OR bar* OR weak* OR less* OR strength* OR
                                                                         strong* OR impact* OR effect* OR constrain* OR restrain* OR requir* OR
                                                                         exclu* OR power* OR share* OR domina* OR control* OR rais* OR reduc* OR
                                                                         increas* OR decreas*)
                                                                         ("S.C." OR SC) w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR
                                                                         strength* OR strong* OR impact* OR effect* OR constrain* OR restrain* OR
                                                                         requir* OR exclu* OR power* OR share* OR domina* OR control* OR rais* OR
                                                                         reduc* OR increas* OR decreas*)
                                                                         Sparkmans w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR
                                                                         strength* OR strong* OR impact* OR effect* OR constrain* OR restrain* OR
                                                                         requir* OR exclu* OR power* OR share* OR domina* OR control* OR rais* OR




Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 13 of 28
                                                                         reduc* OR increas* OR decreas*)
                                                                         Spartanb*rg w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR
                                                                         strength* OR strong* OR impact* OR effect* OR constrain* OR restrain* OR
                                                                         requir* OR exclu* OR power* OR share* OR domina* OR control* OR rais* OR
                                                                         reduc* OR increas* OR decreas*)
                                                                         ("T.N." OR TN OR Tenn*) w/25 (limit* OR prevent* OR bar* OR weak* OR
                                                                         less* OR strength* OR strong* OR impact* OR effect* OR constrain* OR
                                                                         restrain* OR requir* OR exclu* OR power* OR share* OR domina* OR control*
                                                                         OR rais* OR reduc* OR increas* OR decreas*)

                                                                         ("V.A." OR VA" OR Virginia) w/25 (limit* OR prevent* OR bar* OR weak* OR
                                                                         less* OR strength* OR strong* OR impact* OR effect* OR constrain* OR
                                                                         restrain* OR requir* OR exclu* OR power* OR share* OR domina* OR control*
                                                                         OR rais* OR reduc* OR increas* OR decreas*)
                                                                         Verona w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR strength* OR
                                                                         strong* OR impact* OR effect* OR constrain* OR restrain* OR requir* OR
                                                                         exclu* OR power* OR share* OR domina* OR control* OR rais* OR reduc* OR
                                                                         increas* OR decreas*)
                                                                         Westover* w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR
                                                                         strength* OR strong* OR impact* OR effect* OR constrain* OR restrain* OR
                                                                         requir* OR exclu* OR power* OR share* OR domina* OR control* OR rais* OR
                                                                         reduc* OR increas* OR decreas*)
                                                                         Wirtz w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR strength* OR
                                                                         strong* OR impact* OR effect* OR constrain* OR restrain* OR requir* OR
                                                                         exclu* OR power* OR share* OR domina* OR control* OR rais* OR reduc* OR
                                                                         increas* OR decreas*)
                                                                         (Winston* OR WS) w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR
                                                                         strength* OR strong* OR impact* OR effect* OR constrain* OR restrain* OR
                                                                         requir* OR exclu* OR power* OR share* OR domina* OR control* OR rais* OR
                                                                         reduc* OR increas* OR decreas*)

                                                                         LEGACY DFA: Dean* w/25 (limit* OR prevent* OR bar* OR weak* OR less* OR
                                                                         strength* OR strong* OR impact* OR effect* OR constrain* OR restrain* OR
                                                                         requir* OR exclu* OR power* OR share* OR domina* OR control* OR rais* OR
                                                                         reduc* OR increas* OR decreas*)

                                                                         LEGACY Dean: (DFA OR "Dairy Farmers of America") w/25 (limit* OR prevent*
                                                                         OR bar* OR weak* OR less* OR strength* OR strong* OR impact* OR effect*
                                                                         OR constrain* OR restrain* OR requir* OR exclu* OR power* OR share* OR
                                                                         domina* OR control* OR rais* OR reduc* OR increas* OR decreas*)

                                                                         ("full supply" OR "promissory note" OR exclusiv*) w/25 (concern* OR legal*
                                                                         OR right* OR compet*)

                                                                         exclu* w/25 (Marva* OR MDVA OR "Maryland and Virginia" OR "Md&Va" OR exclu* w/25 (Marva OR MDVA OR "Maryland and
                                                                         "MD/VA" or "Md-Va")                                                  Virginia" OR "Md&Va" OR "MD/VA" or "Md-Va")               Y   Y       Y   Y       Y   Y   Y   Y   Y   Y

                                                                         “milk” w/3 (quot* OR RFP OR propos* OR offer* OR award* OR sell* OR sale* “milk” w/3 (quot* OR RFP OR offer* OR award* OR
                                                                         or bid*)                                                                  sell* OR sale* OR bid* OR propos*)                   Y       Y       Y   Y                       Y
                                                                                                                                                   Winston* and (quot* OR RFP OR offer* OR award*
                                                                                                                                                   OR sell* OR sale* or bid* OR propos*)                Y       Y       Y   Y                       Y
                                                                                                                                                   "High Point" and (quot* OR RFP OR offer* OR award*




Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 14 of 28
                                                                                                                                                   OR sell* OR sale* or bid* OR propos*)                Y       Y       Y   Y                       Y
                                                                                                                                                   Spartanburg and (quot* OR RFP OR offer* OR award*
                                                                         (Winston* OR "High Point" OR HP OR "H.P." OR "H-P" OR Spartanb*rg OR      OR sell* OR sale* or bid* OR propos*)                Y       Y       Y   Y                       Y
                                                                         "Dairy Fresh" OR DF) AND (quot* OR RFP OR propos* OR offer* OR award* OR “Dairy Fresh” and (quot* OR RFP OR offer* OR
                                                                         sell* OR sale* or bid*)                                                   award* OR sell* OR sale* OR bid* OR propos*)         Y       Y       Y   Y                       Y
                                                                                                                                                   (N* w/1 Carolina) and (quot* OR RFP OR offer* OR
                                                                                                                                                   award* OR sell* OR sale* or bid* OR propos*)         Y       Y       Y   Y                       Y
                                                                                                                                                   (S* w/1 Carolina) and (quot* OR RFP OR offer* OR
                                                                                                                                                   award* OR sell* OR sale* or bid* OR propos*)          Y   Y   Y   Y   Y
                                                                                                                                                   NC and (quot* OR RFP OR offer* OR award* OR sell*
                                                                                                                                                   OR sale* OR bid* OR propos*)                          Y   Y   Y   Y   Y
                                                                                                                                                   N.C. and (quot* OR RFP OR offer* OR award* OR sell*
                                                                                                                                                   OR sale* OR bid* OR propos*)                          Y   Y   Y   Y   Y
                                                                                                                                                   SC and (quot* OR RFP OR offer* OR award* OR sell*
                                                                                                                                                   OR sale* OR bid* OR propos*)                          Y   Y   Y   Y   Y
                                                                                                                                                   S.C. and (quot* OR RFP OR offer* OR award* OR sell*
                                                                                                                                                   OR sale* OR bid* OR propos*)                          Y   Y   Y   Y   Y
                                                                                                                                                   Carolinas and (quot* OR RFP OR offer* OR award* OR
                                                                                                                                                   sell* OR sale* or bid* OR propos*)                    Y   Y   Y   Y   Y
                                                                                                                                                   Georgia and (quot* OR RFP OR offer* OR award* OR
                                                                                                                                                   sell* OR sale* OR bid* OR propos*)                    Y   Y   Y   Y   Y
                                                                                                                                                   GA and(quot* OR RFP OR offer* OR award* OR sell*
                                                                                                                                                   OR sale* OR bid* OR propos*)                          Y   Y   Y   Y   Y
                                                                                                                                                   G.A. and (quot* OR RFP OR offer* OR award* OR sell*
                                                                                                                                                   OR sale* OR bid* OR propos*)                          Y   Y   Y   Y   Y
                                                                                                                                                   Virginia and (quot* OR RFP OR offer* OR award* OR
                                                                                                                                                   sell* OR sale* OR bid* OR propos*)                    Y   Y   Y   Y   Y
                                                                                                                                                   VA and (quot* OR RFP OR offer* OR award* OR sell*
                                                                                                                                                   OR sale* OR bid* OR propos*)                          Y   Y   Y   Y   Y
                                                                                                                                                   V.A. and (quot* OR RFP OR offer* OR award* OR sell*
                                                                                                                                                   OR sale* OR bid* OR propos*)                          Y   Y   Y   Y   Y
                                                                                                                                                   Tennessee and (quot* OR RFP OR offer* OR award*
                                                                                                                                                   OR sell* OR sale* OR bid* OR propos*)                 Y   Y   Y   Y   Y
                                                                                                                                                   TN and (quot* OR RFP OR offer* OR award* OR sell*
                                                                         (Carolina* OR NC OR "N.C." OR SC OR "S.C." OR Georgia* OR GA OR "G.A." OR OR sale* OR bid* OR propos*)                          Y   Y   Y   Y   Y
                                                                         Virginia OR VA OR "V.A." OR Tenn* OR TN OR "T.N.") AND (quot* OR RFP OR T.N. and (quot* OR RFP OR offer* OR award* OR sell*
                                                                         propos* OR offer* OR award* OR sell* OR sale* or bid*)                    OR sale* or bid* OR propos*)                          Y   Y   Y   Y   Y
                                                                                                                                                   “Federal Order 5” and (quot* OR RFP OR offer* OR
                                                                                                                                                   award* OR sell* OR sale* OR bid* OR propos*)          Y   Y   Y   Y   Y
                                                                                                                                                   “FO 5” and (quot* OR RFP OR offer* OR award* OR
                                                                                                                                                   sell* OR sale* OR bid* OR propos*)                    Y   Y   Y   Y   Y
                                                                                                                                                   “F.O. 5” and (quot* OR RFP OR offer* OR award* OR
                                                                                                                                                   sell* OR sale* OR bid* OR propos*)                    Y   Y   Y   Y   Y
                                                                                                                                                   “FMMO 5” and (quot* OR RFP OR offer* OR award*
                                                                                                                                                   OR sell* OR sale* or bid* OR propos*)                 Y   Y   Y   Y   Y
                                                                         (“Order 5” OR "FO 5" OR "F.O. 5" OR FMMO 5" OR "F.M.M.O. 5") AND (quot* “F.M.M.O. 5” and (quot* OR RFP OR offer* OR
                                                                         OR RFP OR propos* OR offer* OR award* OR sell* OR sale* or bid*)          award* OR sell* OR sale* OR bid* OR propos*)          Y   Y   Y   Y   Y
                                                                                                                                                   Pet and (quot* OR RFP OR offer* OR award* OR sell*
                                                                                                                                                   OR sale* OR bid* OR propos*)                          Y   Y   Y   Y   Y
                                                                                                                                                   Broadacre and (quot* OR RFP OR offer* OR award*
                                                                                                                                                   OR sell* OR sale* OR bid* OR propos*)                 Y   Y   Y   Y   Y
                                                                         (Pet OR Broadacre OR Mayfield) AND (quot* OR RFP OR offer* OR award OR Mayfield and (quot* OR RFP OR offer* OR award* OR
                                                                         sell* OR sale* or bid*)                                                   sell* OR sale* OR bid* OR propos*)                    Y   Y   Y   Y   Y




Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 15 of 28
                                                                         suppl* w/20 (quot* OR RFP OR propos* OR offer* OR award* OR sell* OR      suppl* w/20 (quot* OR RFP OR propos* OR offer* OR
                                                                         sale* or bid*)                                                            award* OR sell* OR sale* or bid*)                 Y       Y   Y   Y   Y


                                                                         (MilkCo OR "Milk Co") AND (quot* OR RFP OR propos* OR offer* OR award*    MilkCo and (quot* OR RFP OR propos* OR offer* OR
                                                                         OR sell* OR sale* or bid*)                                                award* OR sell* OR sale* or bid*)                     Y   Y   Y   Y   Y
                                                                         Borden AND (quot* OR RFP OR propos* OR offer* OR award* OR sell* OR         Borden and (quot* OR RFP OR propos* OR offer* OR
                                                                         sale* or bid*)                                                              award* OR sell* OR sale* or bid*)                Y         Y       Y   Y       Y


                                                                         (Hunter OR HF) AND (quot* OR RFP OR propos* OR offer* OR award* OR sell* Hunter and (quot* OR RFP OR propos* OR offer* OR
                                                                         OR sale* or bid*)                                                        award* OR sell* OR sale* or bid*)                     Y       Y       Y   Y       Y
                                                                         (Marva* OR MDVA OR "Maryland w/2 Virginia" OR "Md&Va" OR "MD/VA" OR
                                                                         "Md-Va") AND (quot* OR RFP OR propos* OR offer* OR award* OR sell* OR Marva and (quot* OR RFP OR propos* OR offer* OR
                                                                         sale* or bid*)                                                        award* OR sell* OR sale* or bid*)                        Y       Y       Y   Y       Y

                                                                                                                                                     Food Lion and (quot* OR RFP OR propos* OR offer*
                                                                                                                                                     OR award* OR sell* OR sale* or bid*)               Y       Y       Y   Y       Y


                                                                                                                                                     (Sell w/5 “food lion”)                                 Y       Y           Y

                                                                         ("Food Lion" or FL) AND (quot* OR RFP OR propos* OR offer* OR award* OR
                                                                         sell* OR sale* or bid*)                                                     (Sale w/5 “food lion”)                                 Y       Y           Y

                                                                         Centennial AND (quot* OR RFP OR propos* OR offer* OR award* OR sell* OR Centennial and (quot* OR RFP OR propos* OR offer*
                                                                         sale* or bid*)                                                          OR award* OR sell* OR sale* or bid*)              Y            Y       Y   Y       Y

                                                                         Cloverland AND (quot* OR RFP OR propos* OR offer* OR award* OR sell* OR     Cloverland and (quot* OR RFP OR propos* OR offer*
                                                                         sale* or bid*)                                                              OR award* OR sell* OR sale* or bid*)              Y        Y       Y   Y       Y

                                                                         "United Dairy" AND (quot* OR RFP OR propos* OR offer* OR award* OR sell* United Dairy and (quot* OR RFP OR propos* OR
                                                                         OR sale* or bid*)                                                        offer* OR award* OR sell* OR sale* or bid*)           Y       Y       Y   Y       Y



                                                                         (South* OR Asheville OR Charleston OR Dunn OR Salisbury OR Elloree) AND
                                                                         (quot* OR RFP OR propos* OR offer* OR award* OR sell* OR sale* OR bid*)


                                                                         (Publix OR "Whole Foods" OR WF OR BiLo OR "Bi-Lo" OR "Bi/Lo" OR Trader*
                                                                         OR Aldi OR Lidl OR Cricket OR Loew* OR Lowe* OR King* OR Walmart OR "Wal-
                                                                         Mart" OR "Fresh Market" OR Target OR "Piggly Wiggly" OR Piglet OR Costco
                                                                         OR FoodLion) AND (quot* OR RFP OR propos* OR offer* OR award* OR sell*
                                                                         OR sale* OR bid*)



                                                                         (Hood OR "Valley Milk" OR Piedmont OR "Swiss Premium" OR SMI OR "harris
                                                                         teeter" OR Kroge* OR Ingles OR "Land w/3 Sun" OR "Land w/3 Lakes" OR
                                                                         "Land O'Lakes" OR LOL OR "Tru w/3 Moo") AND (quot* OR RFP OR propos*
                                                                         OR offer* OR award* OR sell* OR sale* OR bid*)


                                                                         (Cobblestone OR "Great Lakes" OR GLMP OR Appalachia* OR ADFC OR
                                                                         "Michigan Milk Producers Association" OR MMPA OR "Cooperative Milk
                                                                         Producers Association" OR CMPA OR Piedmont OR Lanco OR SMI OR "Swiss




Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 16 of 28
                                                                         Premium" OR Premier OR Lonestar OR "Lone Star") AND (quot* OR RFP OR
                                                                         propos* OR offer* OR award* OR sell* OR sale* OR bid*)


                                                                         Legacy DFA: (Dean OR Dove OR Dragon) w/20 (quot* OR RFP OR propos* OR
                                                                         offer* OR award* OR sell* OR sale* or bid*)
                                                                         Legacy Dean: (DFA OR "Dairy Farmers of America") w/20 (quot* OR RFP OR
                                                                         propos* OR offer* OR award* OR sell* OR sale* or bid*)


                                                                                                                                                   (side OR promissory* OR contingent*) w/3 (note* OR
                                                                         (side OR promissory* OR contingent*) w/3 (note* OR deal* OR arrangement*) deal* OR arrangement*)                             Y    Y   Y   Y   Y   Y

                                                                         (Winston* OR WS OR "High Point" OR HP OR "H-P" OR "H.P." OR Spartanb*rg
                                                                         OR "Dairy Fresh" OR DF OR Carolina* OR Southeast* OR SEA) AND pric* w/10
                                                                         (list* OR plan* OR announc* OR decision* OR decid* OR "roll out" OR polic*
                                                                         OR forecast* OR strateg* OR analys* OR report* OR incentiv* OR rebate* OR
                                                                         discount*)


                                                                         (NC OR "N.C." OR SC OR S.C. OR Georgia OR GA OR "G.A." OR Virginia OR VA
                                                                         OR "V.A." OR Tenn* OR TN OR "T.N.") AND pric* w/10 (list* OR plan* OR
                                                                         announc* OR decision* OR decid* OR "roll out" OR polic* OR forecast* OR
                                                                         strateg* OR analys* OR report* OR incentiv* OR rebate* OR discount*)


                                                                         (“Order 5” OR "FO 5" OR "F.O. 5" OR "FMMO 5" OR "F.M.M.O. 5") AND pric*
                                                                         w/10 (list* OR plan* OR announc* OR decision* OR decid* OR "roll out" OR
                                                                         polic* OR forecast* OR strateg* OR analys* OR report* OR incentiv* OR
                                                                         rebate* OR discount*)


                                                                         (Marva* OR MDVA OR "Maryland w/2 Virginia" OR "Md&Va" OR "MD/VA" OR
                                                                         "Md-Va") AND pric* w/10 (list* OR plan* OR announc* OR decision* OR
                                                                         decid* OR "roll out" OR polic* OR forecast* OR strateg* OR analys* OR
                                                                         report* OR incentiv* OR rebate* OR discount*)



                                                                                                                                                    (Borden OR Cloverland OR Milkco OR "Milk Co" OR
                                                                                                                                                    Hood OR "United Dairy" OR "Valley Milk" OR
                                                                                                                                                    Cobblestone OR Piedmont OR LANCO OR SMI OR
                                                                                                                                                    "Swiss Premium" OR "harris teeter" OR Hunter OR HF
                                                                         (Borden OR Cloverland OR Milkco OR "Milk Co" OR Hood OR "United Dairy"     OR Kroge* OR Ingle* OR "Land /3 Sun" OR "Land
                                                                         OR "Valley Milk" OR Cobblestone OR Piedmont OR LANCO OR SMI OR "Swiss O'Lakes" OR "Tru w/3 Moo" OR "Lone Star" OR
                                                                         Premium" OR "harris teeter" OR Hunter OR HF OR Kroge* OR Ingle* OR "Land Lonestar OR PET OR Broadacre OR Mayfield) AND
                                                                         /3 Sun" OR "Land O'Lakes" OR "Tru w/3 Moo" OR "Lone Star" OR Lonestar OR pric* w/10 (list* OR plan* OR announc* OR decision*
                                                                         PET OR Broadacre OR Mayfield) AND pric* w/10 (list* OR plan* OR announc* OR decid* OR "roll out" OR polic* OR forecast* OR
                                                                         OR decision* OR decid* OR "roll out" OR polic* OR forecast* OR strateg* OR strateg* OR analys* OR report* OR incentiv* OR
                                                                         analys* OR report* OR incentiv* OR rebate* OR discount*)                   rebate* OR discount*)                              Y   Y               Y




Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 17 of 28
                                                                                                                                                   (Publix OR "Whole Foods" OR WF OR BiLo OR "Bi-Lo"
                                                                                                                                                   OR "Bi/Lo" OR Trader* OR Aldi OR Lidl OR Cricket OR
                                                                                                                                                   Loew* OR Lowe* OR King* OR Walmart OR "Wal-
                                                                         (Publix OR "Whole Foods" OR WF OR BiLo OR "Bi-Lo" OR "Bi/Lo" OR Trader* Mart" OR "Fresh Market" OR Target OR "Piggly
                                                                         OR Aldi OR Lidl OR Cricket OR Loew* OR Lowe* OR King* OR Walmart OR "Wal- Wiggly" OR Piglet OR Costco OR FoodLion) AND pric*
                                                                         Mart" OR "Fresh Market" OR Target OR "Piggly Wiggly" OR Piglet OR Costco  w/10 (list* OR plan* OR announc* OR decision* OR
                                                                         OR FoodLion) AND pric* w/10 (list* OR plan* OR announc* OR decision* OR decid* OR "roll out" OR polic* OR forecast* OR
                                                                         decid* OR "roll out" OR polic* OR forecast* OR strateg* OR analys* OR     strateg* OR analys* OR report* OR incentiv* OR
                                                                         report* OR incentiv* OR rebate* OR discount*)                             rebate* OR discount*)                               Y
                                                                                                                                                  Dean AND pric* w/10 (list* OR plan* OR announc*
                                                                         Legacy DFA: Dean AND pric* w/10 (list* OR plan* OR announc* OR decision* OR decision* OR decid* OR "roll out" OR polic* OR
                                                                         OR decid* OR "roll out" OR polic* OR forecast* OR strateg* OR analys* OR forecast* OR strateg* OR analys* OR report* OR
                                                                         report* OR incentiv* OR rebate* OR discount*)                            incentiv* OR rebate* OR discount*)                  Y    Y   Y
                                                                         Legacy Dean: (DFA OR "Dairy Farmers of America") AND pric* w/10 (list* OR
                                                                         plan* OR announc* OR decision* OR decid* OR "roll out" OR polic* OR
                                                                         forecast* OR strateg* OR analys* OR report* OR incentiv* OR rebate* OR
                                                                         discount*)


                                                                         (Winston* OR WS OR "High Point" OR HP OR "H-P" OR "H.P." OR Spartanb*rg
                                                                         OR "Dairy Fresh" OR DF OR Carolina* OR Southeast* OR SEA) w/25 (market
                                                                         OR environment* OR climat* OR outlook OR demand* OR future* OR predict*
                                                                         OR projection*)



                                                                         (NC OR "N.C." OR SC OR S.C. OR Georgia OR GA OR "G.A." OR Virginia OR VA
                                                                         OR "V.A." OR Tenn* OR TN OR "T.N.") w/25 (market OR environment* OR
                                                                         climat* OR outlook OR demand* OR future* OR predict* OR projection*)

                                                                                                                                                (“Order 5” OR "FO 5" OR "F.O. 5" OR "FMMO 5" OR
                                                                         (“Order 5” OR "FO 5" OR "F.O. 5" OR "FMMO 5" OR "F.M.M.O. 5") w/25     "F.M.M.O. 5") w/25 (market OR environment* OR
                                                                         (market OR environment* OR climat* OR outlook OR demand* OR future* OR climat* OR outlook OR demand* OR future* OR
                                                                         predict* OR OR projection*)                                            predict* OR OR projection*)                           Y        Y

                                                                                                                                                  (Marva* OR MDVA OR "Maryland w/2 Virginia" OR
                                                                         (Marva* OR MDVA OR "Maryland w/2 Virginia" OR "Md&Va" OR "MD/VA" OR "Md&Va" OR "MD/VA" OR "Md-Va") w/25 (market
                                                                         "Md-Va") w/25 (market OR environment* OR climat* OR outlook OR           OR environment* OR climat* OR outlook OR
                                                                         demand* OR future* OR predict* OR projection*)                           demand* OR future* OR predict* OR projection*)      Y        Y
                                                                         OR "Valley Milk" OR Cobblestone OR Piedmont OR LANCO OR SMI OR "Swiss
                                                                         Premium" OR "harris teeter" OR Hunter OR HF OR Kroge* OR Ingle* OR "Land
                                                                         w/3 Sun" OR "Land w/3 Lakes" OR "Land O'Lakes" OR LOL OR "Tru w/3 Moo"




Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 18 of 28
                                                                         OR PET OR Broadacre OR Mayfield) w/25 (market OR environment* OR
                                                                         climat* OR outlook OR demand* OR future* OR predict* OR projection*)
                                                                         "Michigan Milk Producers Association" OR MMPA OR "Cooperative Milk
                                                                         Producers Association" OR CMPA OR Piedmont OR Lanco OR SMI OR "Swiss
                                                                         Premium" OR Premier OR Lonestar OR "Lone Star") w/25 (market OR
                                                                         environment* OR climat* OR outlook OR demand* OR future* OR predict* OR
                                                                         projection*)



                                                                         (bankrupt* OR "Chapter 11" OR bid* or asset* OR Dove OR Dragon) w/25
                                                                         (market OR environment* OR climat* OR outlook OR demand* OR future* OR
                                                                         predict* OR projection*)


                                                                         Legacy DFA: Dean w/25 (market OR environment* OR climat* OR outlook OR Dean w/25 (market OR environment* OR climat* OR
                                                                         demand* OR future* OR predict*)                                        outlook OR demand* OR future* OR predict*)      Y          Y


                                                                         Legacy Dean: (DFA OR "Dairy Farmers of America") w/25 (market OR
                                                                         environment* OR climat* OR outlook OR demand* OR future* OR predict*)


                                                                         (Winston* OR WS OR "High Point" OR HP OR "H-P" OR "H.P." OR Spartanb*rg
                                                                         OR "Dairy Fresh" OR DF OR Carolina* OR Southeast* OR SEA) w/50 (2021 OR
                                                                         2022 or futur* OR project* OR anticipat* OR estimat* OR "next year")


                                                                         (NC OR "N.C." OR SC OR S.C. OR Georgia OR GA OR "G.A." OR Virginia OR VA
                                                                         OR "V.A." OR Tenn* OR TN OR "T.N.") w/25 (2021 OR 2022 or futur* OR
                                                                         project* OR anticipat* OR estimat* OR "next year")


                                                                                                                                                  (“Order 5” OR "FO 5" OR "F.O. 5" OR "FMMO 5" OR
                                                                         (“Order 5” OR "FO 5" OR "F.O. 5" OR "FMMO 5" OR "F.M.M.O. 5") w/25 (2021 "F.M.M.O. 5") w/25 (2021 OR 2022 or futur* OR
                                                                         OR 2022 or futur* OR project* OR anticipat* OR estimat* OR "next year")  project* OR anticipat* OR estimat* OR "next year") Y     Y
                                                                                                                                                  (Marva* OR MDVA OR "Maryland w/2 Virginia" OR
                                                                         (Marva* OR MDVA OR "Maryland w/2 Virginia" OR "Md&Va" OR "MD/VA" OR "Md&Va" OR "MD/VA" OR "Md-Va") w/25 (2021 OR
                                                                         "Md-Va") w/25 (2021 OR 2022 or futur* OR project* OR anticipat* OR       2022 or futur* OR project* OR anticipat* OR estimat*
                                                                         estimat* OR "next year")                                                 OR "next year")                                      Y   Y

                                                                         (Borden OR Cloverland OR Milkco OR "Milk Co" OR Hood OR "United Dairy"
                                                                         OR "Valley Milk" OR Cobblestone OR Piedmont OR LANCO OR SMI OR "Swiss
                                                                         Premium" OR "harris teeter" OR Hunter OR HF OR Kroge* OR Ingle* OR "Land
                                                                         w/3 Sun" OR "Land w/3 Lakes" OR "Land O'Lakes" OR LOL OR "Tru w/3 Moo"
                                                                         OR PET OR Broadacre OR Mayfield) w/25 (2021 OR 2022 or futur* OR project*
                                                                         OR anticipat* OR estimat* OR "next year")

                                                                         (Publix OR "Whole Foods" OR WF OR BiLo OR "Bi-Lo" OR "Bi/Lo" OR Trader*
                                                                         OR Aldi OR Lidl OR Cricket OR Loew* OR Lowe* OR King* OR Walmart OR "Wal-
                                                                         Mart" OR "Fresh Market" OR Target OR "Piggly Wiggly" OR Piglet OR Costco




Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 19 of 28
                                                                         OR FoodLion) w/20 (2021 OR 2022 or futur* OR project* OR anticipat* OR
                                                                         estimat* OR "next year")
                                                                         (bankrupt* OR "Chapter 11" OR bid* or asset* OR Dove OR Dragon) w/25
                                                                         (2021 OR 2022 or futur* OR project* OR anticipat* OR estimat* OR "next
                                                                         year")
                                                                         Legacy DFA: Dean w/25 (2021 OR 2022 or futur* OR project* OR anticipat*     Dean w/25 (2021 OR 2022 or futur* OR project* OR
                                                                         OR estimat* OR "next year")                                                 anticipat* OR estimat* OR "next year")              Y                               Y


                                                                         Legacy Dean: (DFA OR "Dairy Farmers of America") w/25 (2021 OR 2022 or
                                                                         futur* OR project* OR anticipat* OR estimat* OR "next year")

                                                                                                                                                     (market w/5 condition*) AND (produc* OR process*
                                                                                                                                                     OR sale* OR sell*) AND (S.E. OR SE OR Southeast* OR
                                                                                                                                                     SEA OR "FO 5" OR FO5 OR "Order 5" OR Carolina* OR
                                                                                                                                                     Winston* OR WS OR "High Point" OR HP OR "H-P" OR
                                                                                                                                                     "H.P." OR Spartanb* OR "Dairy Fresh" OR DF)         Y   Y   Y   Y   Y   Y           Y

                                                                                                                                                     (market w/5 participant*) AND (produc* OR process*
                                                                                                                                                     OR sale* OR sell*) AND (S.E. OR SE OR Southeast* OR
                                                                                                                                                     SEA OR "FO 5" OR FO5 OR "Order 5" OR Carolina* OR
                                                                                                                                                     Winston* OR WS OR "High Point" OR HP OR "H-P" OR
                                                                                                                                                     "H.P." OR Spartanb* OR "Dairy Fresh" OR DF)         Y   Y   Y   Y   Y   Y           Y

                                                                                                                                                     (market w/5 share*) AND (produc* OR process* OR
                                                                                                                                                     sale* OR sell*) AND (S.E. OR SE OR Southeast* OR
                                                                                                                                                     SEA OR "FO 5" OR FO5 OR "Order 5" OR Carolina* OR
                                                                                                                                                     Winston* OR WS OR "High Point" OR HP OR "H-P" OR
                                                                                                                                                     "H.P." OR Spartanb* OR "Dairy Fresh" OR DF)       Y     Y   Y   Y   Y   Y           Y




                                                                         (processing OR supply OR plant* OR market*) w/10 (plan OR plans OR plann*
                                                                         OR analy* OR strateg* OR assess* OR report* OR study* OR studie* OR
                                                                         model* OR forecast* OR processing OR processor OR supply* OR suppli* OR
                                                                         sourc* OR procure* OR plant* OR capacity OR trend* OR increas* OR
                                                                         decreas* OR price OR cost OR sale* OR sell*)
                                                                                                                                                  Winston* w/5 (sale* OR shutdown* OR "shut down"
                                                                                                                                                  OR clos*)                                                              Y   Y   Y   Y
                                                                                                                                                  (HP OR H.P. OR H-P OR "High Point") w/5 (sale* OR
                                                                                                                                                  shutdown* OR "shut down" OR clos*)                                     Y   Y   Y   Y
                                                                                                                                                  Spartanburg w/5 (sale* OR shutdown* OR "shut
                                                                                                                                                  down" OR clos*)                                                        Y   Y   Y   Y
                                                                                                                                                  Carolina* w/5 (sale* OR shutdown* OR "shut down"
                                                                                                                                                  OR clos*)                                                              Y   Y   Y   Y
                                                                                                                                                  "NC" w/5 (sale* OR shutdown* OR "shut down" OR
                                                                                                                                                  clos*)                                                                 Y   Y   Y   Y
                                                                                                                                                  "N.C." w/5 (sale* OR shutdown* OR "shut down" OR
                                                                                                                                                  clos*)                                                                 Y   Y   Y   Y
                                                                         (Winston* OR WS OR "High Point" OR HP OR "H-P" OR "H.P." OR Spartanb*rg "SC" w/5 (sale* OR shutdown* OR "shut down" OR
                                                                         OR "Dairy Fresh" OR DF OR Carolina* OR plant* OR "N.C." OR NC OR South* clos*)                                                                  Y   Y   Y   Y
                                                                         OR SEA) w/50 (clos* OR rational* OR sale* OR consolid* OR "shut down" OR "S.C." w/5 (sale* OR shutdown* OR "shut down" OR




Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 20 of 28
                                                                         "shut-down" OR shutdown OR shutter OR reduc* OR decreas*)                clos*)                                                                 Y   Y   Y   Y
                                                                                                                                                  Winston* w/5 (plan* OR sell* OR sale* OR increas*)

                                                                                                                                                                                                                         Y   Y   Y   Y
                                                                                                                                                     (HP OR H.P. OR H-P OR "High Point") w/5 (plan* OR
                                                                                                                                                     sell* OR sale* OR increas*)
                                                                                                                                                                                                                         Y   Y   Y   Y
                                                                         (Winston* OR WS OR "High Point" OR HP OR "H-P" OR "H.P." OR Spartanb*rg
                                                                         (Winston OR WS OR High Point OR HP OR H P OR H.P. OR Spartanb rg
                                                                         OR "Dairy Fresh" OR DF OR Carolina* OR South* OR SEA) w/50 (plan OR plans Spartanburg w/5 (plan* OR sell* OR sale* OR
                                                                         OR plann* OR analy* OR strateg* OR assess* OR report* OR study* OR studie* increas*)                                                            Y   Y   Y   Y
                                                                         OR model* OR forecast* OR processing OR processor OR supply* OR suppli* Carolina* w/5 (plan* OR sell* OR sale* OR increas*)
                                                                         OR sourc* OR procure* OR plant* OR capacity OR trend* OR increas* OR
                                                                         decreas* OR price OR cost OR sale* OR sell*)                                                                                                    Y   Y   Y   Y
                                                                                                                                                    "NC" w/5 (plan* OR sell* OR sale* OR increas*)

                                                                                                                                                                                                                         Y   Y   Y   Y
                                                                                                                                                      "N.C." w/5 (plan* OR sell* OR sale* OR increas*)

                                                                                                                                                                                                                         Y   Y   Y   Y
                                                                         (NC OR "N.C." OR SC OR S.C. OR Georgia OR GA OR "G.A." OR Virginia OR VA
                                                                         OR "V.A." OR Tenn* OR TN OR "T.N.") w/25 (plan OR plans OR plann* OR       "SC" w/5 (plan* OR sell* OR sale* OR increas*)
                                                                         analy* OR strateg* OR assess* OR report* OR study* OR studie* OR model*                                                                         Y   Y   Y   Y
                                                                         OR forecast* OR processing OR processor OR supply* OR suppli* OR sourc* OR "S.C." w/5 (plan* OR sell* OR sale* OR increas*)
                                                                         procure* OR plant* OR capacity OR trend* OR increas* OR decreas* OR price
                                                                         OR cost OR sale* OR sell*)                                                                                                                      Y   Y   Y   Y


                                                                         (“Order 5” OR "FO 5" OR "F.O. 5" OR "FMMO 5" OR "F.M.M.O. 5") w/25 (plan
                                                                         OR plans OR plann* OR analy* OR strateg* OR assess* OR report* OR study*
                                                                         OR studie* OR model* OR forecast* OR processing OR processor OR supply*
                                                                         OR suppli* OR sourc* OR procure* OR plant* OR capacity OR trend* OR
                                                                         increas* OR decreas* OR price OR cost OR sale* OR sell*)


                                                                         (Creamery OR "Project Cream" OR Dove OR Dragon) w/50 (plan OR plans OR
                                                                         plann* OR analy* OR strateg* OR assess* OR report* OR study* OR studie* OR
                                                                         model* OR forecast* OR processing OR processor OR supply* OR suppli* OR
                                                                         sourc* OR procure* OR plant* OR capacity OR trend* OR increas* OR
                                                                         decreas* OR price OR cost OR sale* OR sell*)

                                                                         (Marva* OR MDVA OR "Maryland w/2 Virginia" OR "Md&Va" OR "MD/VA" OR
                                                                         "Md-Va") w/25 (plan OR plans OR plann* OR analy* OR strateg* OR assess*
                                                                         OR report* OR study* OR studie* OR model* OR forecast* OR processing OR
                                                                         processor OR supply* OR suppli* OR sourc* OR procure* OR plant* OR
                                                                         capacity OR trend* OR increas* OR decreas* OR price OR cost OR sale* OR
                                                                         sell*)                                                                     (strateg* w/10 MDVA)                                 Y   Y   Y   Y       Y           Y
                                                                         (Borden OR Cloverland OR Milkco OR "Milk Co" OR Hood OR "United Dairy"
                                                                         OR "Valley Milk" OR Cobblestone OR Piedmont OR LANCO OR SMI OR "Swiss
                                                                         Premium" OR "harris teeter" OR Hunter OR Kroger OR Ingles OR "Land /3 Sun"
                                                                         OR "Land O'Lakes" OR "Tru w/3 Moo" OR "Lone Star" OR Lonestar OR PET OR
                                                                         Broadacre OR Mayfield) w/25 (plan OR plans OR plann* OR analy* OR strateg*
                                                                         OR assess* OR report* OR study* OR studie* OR model* OR forecast* OR
                                                                         processing OR processor OR supply* OR suppli* OR sourc* OR procure* OR

                                                                         (Asheville OR Charleston OR Appalachia* OR "National Milk" OR NMPF OR
                                                                         DCMA OR SMA OR SMI OR CPMA) w/25 (plan OR plans OR plann* OR analy*




Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 21 of 28
                                                                         OR strateg* OR assess* OR report* OR study* OR studie* OR model* OR
                                                                         forecast* OR processing OR processor OR supply* OR suppli* OR sourc* OR
                                                                         procure* OR plant* OR capacity OR trend* OR increas* OR decreas* OR price
                                                                         OR cost OR sale* OR sell*)
                                                                         (Publix OR "Whole Foods" OR WF OR BiLo OR "Bi-Lo" OR "Bi/Lo" OR Trader*
                                                                         OR Aldi OR Lidl OR Cricket OR Loew* OR Lowe* OR King* OR Walmart OR "Wal-
                                                                         Mart" OR "Fresh Market" OR Target OR "Piggly Wiggly" OR Piglet OR Costco
                                                                         OR FoodLion) w/25 (plan* OR analy* OR strateg* OR assess* OR report* OR
                                                                         study* OR studie* OR model* OR forecast* OR processing OR processor OR
                                                                         supply* OR suppli* OR sourc* OR procure* OR plant* OR capacity OR trend*
                                                                         OR increas* OR decreas* OR price OR cost OR sale* OR sell*)




                                                                         Legacy DFA: Dean* w/50 (plan OR plans OR plann* OR analy* OR strateg* OR
                                                                         assess* OR report* OR study* OR studie* OR model* OR forecast* OR
                                                                         processing OR processor OR supply* OR suppli* OR sourc* OR procure* OR
                                                                         plant* OR capacity OR trend* OR increas* OR decreas* OR price OR cost OR
                                                                         sale* OR sell*)




                                                                         LEGACY Dean: (DFA OR "Dairy Farmers of America") w/50 (plan OR plans OR
                                                                         plann* OR analy* OR strateg* OR assess* OR report* OR study* OR studie* OR
                                                                         model* OR forecast* OR processing OR processor OR supply* OR suppli* OR
                                                                         sourc* OR procure* OR plant* OR capacity OR trend* OR increas* OR
                                                                         decreas* OR price OR cost OR sale* OR sell*)
                                                                                                                                                      (avail* w/10 MDVA) AND (milk w/10 MDVA)             Y   Y   Y   Y   Y           Y
                                                                                                                                                      (compet* w/5 MDVA) AND Cobblestone)                 Y   Y   Y   Y   Y           Y

                                                                                                                                                  (Winston* OR WS OR "High Point" OR HP OR "H-P"
                                                                         (Winston* OR WS OR "High Point" OR HP OR "H-P" OR "H.P." OR Spartanb*rg OR "H.P." OR Spartanb*rg OR "Dairy Fresh" OR DF OR
                                                                         OR "Dairy Fresh" OR DF OR Carolina* OR Southeast* OR SEA) w/20 (Board OR Carolina* OR Southeast* OR SEA) w/20 (Board OR
                                                                         Director* OR Committee* OR Chairman)                                     Director* OR Committee* OR Chairman)                                    Y       Y

                                                                                                                                                      (NC OR "N.C." OR SC OR S.C. OR Georgia OR GA OR
                                                                         (NC OR "N.C." OR SC OR S.C. OR Georgia OR GA OR "G.A." OR Virginia OR VA     "G.A." OR Virginia OR VA OR "V.A." OR Tenn* OR TN
                                                                         OR "V.A." OR Tenn* OR TN OR "T.N.") w/20 (Board OR Director* OR              OR "T.N.") w/20 (Board OR Director* OR Committee*
                                                                         Committee* OR Chairman)                                                      OR
                                                                                                                                                      ( Chairman)                                                         Y   Y   Y
                                                                         (“Order 5” OR "FO 5" OR "F.O. 5" OR "FMMO 5" OR "F.M.M.O. 5") w/20           "F.M.M.O. 5") w/20 (Board OR Director* OR
                                                                         (Board OR Director* OR Committee* OR Chairman)                               Committee*
                                                                                                                                                      (     p     OR Chairman)
                                                                                                                                                                        p                                                 Y   Y   Y
                                                                         (bankrupt* OR "Chapter 11" OR asset* OR Dove OR Dragon) w/20 (Board OR       Dragon) w/20 (Board OR Director* OR Committee*
                                                                         Director* OR Committee* OR Chairman)                                         OR Chairman)                                                        Y   Y   Y
                                                                                                                                                      Dean w/20 (Board OR Director* OR Committee* OR
                                                                         Legacy DFA: Dean w/20 (Board OR Director* OR Committee* OR Chairman)         Chairman)                                                           Y   Y   Y
                                                                         Legacy Dean: (DFA OR "Dairy Farmers of America") w/20 (Board OR Director*
                                                                         OR Committee* OR Chairman)
                                                                                                                                                      (Dean* w/10 (buy* OR purchas* OR acqui* OR bid*
                                                                                                                                                      OR deal* or asset*)) AND (Board OR Director* OR
                                                                                                                                                      Committee* OR Chairman)                                             Y   Y   Y




Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 22 of 28
                                                                                                                                                      (Dove* w/10 (buy* OR purchas* OR acqui* OR bid*
                                                                                                                                                      OR deal* or asset*)) AND (Board OR Director* OR
                                                                                                                                                      Committee* OR Chairman)                                             Y   Y   Y
                                                                                                                                                      (Dragon w/10 (buy* OR purchas* OR acqui* OR bid*
                                                                                                                                                      OR deal* or asset*)) AND (Board OR Director* OR
                                                                                                                                                      Committee* OR Chairman)                                             Y   Y   Y
                                                                                                                                                       ("Project Creamery" w/10 (buy* OR purchas* OR
                                                                                                                                                       acqui* OR bid* OR deal* or asset*)) AND (Board OR
                                                                                                                                                       Director* OR Committee* OR Chairman)                     Y   Y   Y

                                                                         (Winston* OR WS OR "High Point" OR HP OR "H-P" OR "H.P." OR Spartanb*rg
                                                                         OR "Dairy Fresh" OR DF OR Carolina* OR Southeast* OR SEA) w/20 (buy* OR
                                                                         gain* OR purchas* OR acquir* OR solicit* OR deal* OR asset* OR ventur* OR
                                                                         discuss* OR financ* OR bankrupt* OR restruct* OR reorganiz* OR transact*
                                                                         OR rescue OR bailout OR "bail* w/3 out")

                                                                         (NC OR "N.C." OR SC OR S.C. OR Georgia OR GA OR "G.A." OR Virginia OR VA
                                                                         OR "V.A." OR Tenn* OR TN OR "T.N.") w/20 (buy* OR gain* OR purchas* OR
                                                                         acquir* OR solicit* OR deal* OR asset* OR ventur* OR discuss* OR financ* OR
                                                                         bankrupt* OR restruct* OR reorganiz* OR transact* OR rescue OR bailout OR
                                                                         "bail* w/3 out")


                                                                         (“Order 5” OR "FO 5" OR "F.O. 5" OR "FMMO 5" OR "F.M.M.O. 5") w/20 (buy*
                                                                         OR gain* OR purchas* OR acquir* OR solicit* OR deal* OR asset* OR ventur*
                                                                         OR discuss* OR financ* OR bankrupt* OR restruct* OR reorganiz* OR
                                                                         transact* OR rescue OR bailout OR "bail* w/3 out")


                                                                         (bankrupt* OR "Chapter 11" OR asset* OR Dove OR Dragon) w/20 (buy* OR
                                                                         gain* OR purchas* OR acquir* OR bid* OR solicit* OR deal* OR asset* OR
                                                                         ventur* OR discuss* OR financ* OR restruct* OR reorganiz* OR transact* OR
                                                                         rescue OR bailout OR "bail* w/3 out")
                                                                         Legacy DFA: Dean w/20 (buy* OR gain* OR purchas* OR acquir* OR solicit*
                                                                         OR deal* OR asset* OR ventur* OR discuss* OR financ* OR bankrupt* OR
                                                                         restruct* OR reorganiz* OR transact* OR rescue OR bailout OR "bail* w/3
                                                                         out")
                                                                         Legacy Dean: (DFA OR "Dairy Farmers of America") w/20 (buy* OR gain* OR
                                                                         purchas* OR acquir* OR solicit* OR deal* OR asset* OR ventur* OR discuss*
                                                                         OR financ* OR bankrupt* OR restruct* OR reorganiz* OR transact* OR rescue
                                                                         OR bailout OR "bail* w/3 out")
                                                                                                                                                       (Winston* OR WS OR "High Point" OR HP OR "H-P"
                                                                                                                                                       OR "H.P." OR Spartanb*rg OR "Dairy Fresh" OR DF OR
                                                                                                                                                       Carolina* OR Southeast* OR SEA) w/25 (idl* OR
                                                                                                                                                       expand* OR increas* OR grow* OR shrink* OR
                                                                                                                                                       integrat* OR join* OR merg* OR synerg* OR align*
                                                                                                                                                       OR incorporat*)
                                                                                                                                                                                                                Y   Y   Y
                                                                                                                                                       Winston* w/5 (idl* OR expand* OR increas* OR
                                                                                                                                                       grow*)
                                                                                                                                                                                                            Y
                                                                                                                                                 (HP OR H.P. OR H-P OR "High Point") w/5 (idl* OR
                                                                                                                                                 expand* OR increas* OR grow*)                              Y
                                                                         (Winston* OR WS OR "High Point" OR HP OR "H-P" OR "H.P." OR Spartanb*rg Spartanburg w/5 (idl* OR expand* OR increas* OR
                                                                         OR "Dairy Fresh" OR DF OR Carolina* OR Southeast* OR SEA) w/25 (idl* OR grow*)




Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 23 of 28
                                                                         expand* OR increas* OR grow* OR shrink* OR integrat* OR join* OR merg*  Carolina* w/5 (idl* OR expand* OR increas* OR
                                                                         OR synerg* OR align* OR incorporat*)                                    grow*)                                                     Y
                                                                                                                                                 "NC" w/5 (idl* OR expand* OR increas* OR grow*)
                                                                                                                                                                                                            Y   Y       Y
                                                                                                                                                      "N.C." w/5 (idl* OR expand* OR increas* OR grow*)
                                                                                                                                                                                                           Y   Y       Y
                                                                                                                                                      "SC" w/5 (idl* OR expand* OR increas* OR grow*)
                                                                         (NC OR "N.C." OR SC OR S.C. OR Georgia OR GA OR "G.A." OR Virginia OR VA
                                                                                                                                                                                                           Y   Y       Y
                                                                         OR "V.A." OR Tenn* OR TN OR "T.N.") w/25 (idl* OR expand* OR increas* OR
                                                                                                                                                      "S.C." w/5 (idl* OR expand* OR increas* OR grow*)
                                                                         grow* OR shrink* OR integrat* OR join* OR merg* OR synerg* OR align* OR
                                                                         incorporat*)                                                                                                                      Y   Y       Y
                                                                                                                                                      (“Order 5” OR "FO 5" OR "F.O. 5" OR "FMMO 5" OR
                                                                                                                                                      "F.M.M.O. 5") w/25 (idl* OR expand* OR increas* OR
                                                                         (“Order 5” OR "FO 5" OR "F.O. 5" OR "FMMO 5" OR "F.M.M.O. 5") w/25 (idl*
                                                                                                                                                      grow* OR shrink* OR integrat* OR join* OR merg* OR
                                                                         OR expand* OR increas* OR grow* OR shrink* OR integrat* OR join* OR
                                                                                                                                                      synerg* OR align* OR incorporat*)
                                                                         merg* OR synerg* OR align* OR incorporat*)                                                                                        Y   Y   Y   Y


                                                                         (bankrupt* OR "Chapter 11" OR bid* or asset* OR Dove OR Dragon) w/25 (idl*
                                                                         OR expand* OR increas* OR grow* OR shrink* OR integrat* OR join* OR
                                                                         merg* OR synerg* OR align* OR incorporat*)
                                                                                                                                                      Dean w/25 (idl* OR expand* OR increas* OR grow*
                                                                                                                                                      OR shrink* OR integrat* OR join* OR merg* OR
                                                                         Legacy DFA: Dean w/25 (idl* OR expand* OR increas* OR grow* OR shrink*       synerg* OR align* OR incorporat*)
                                                                         OR integrat* OR join* OR merg* OR synerg* OR align* OR incorporat*)                                                                   Y
                                                                         Legacy Dean: (DFA OR "Dairy Farmers of America") w/25 (idl* OR expand* OR
                                                                         increas* OR grow* OR shrink* OR integrat* OR join* OR merg* OR synerg* OR
                                                                         align* OR incorporat*)
                                                                         Creamery
                                                                         "Project Cream"                                                                                                                           Y       Y

                                                                         (*Houlihan* OR *Evercore* OR *Alvarez* OR "A&M" OR *Fitch* OR *Moody*
                                                                         OR "S&P") AND (asset* OR Dean* OR Dragon* OR Dove OR Creamery OR
                                                                         bankrupt* OR "chapter 11" OR restruct* OR reorganiz* OR bid*)


                                                                                                                                                (*Houlihan* OR *Evercore* OR *Alvarez* OR "A&M"
                                                                                                                                                OR *Fitch* OR *Moody* OR "S&P") AND (Winston*
                                                                         (*Houlihan* OR *Evercore* OR *Alvarez* OR "A&M" OR *Fitch* OR *Moody* OR WS OR "High Point" OR HP OR "H-P" OR "H.P." OR
                                                                         OR "S&P") AND (Winston* OR WS OR "High Point" OR HP OR "H-P" OR "H.P." Spartanb*rg OR "Dairy Fresh" OR DF OR Carolina* OR
                                                                         OR Spartanb*rg OR "Dairy Fresh" OR DF OR Carolina* OR "N.C." OR NC OR  "N.C." OR NC OR "S.C." OR SC OR Southeast* OR
                                                                         "S.C." OR SC OR Southeast* OR “Order 5” OR "FO 5" OR "F.O. 5" OR "FMMO “Order 5” OR "FO 5" OR "F.O. 5" OR "FMMO 5" OR
                                                                         5" OR "F.M.M.O. 5")                                                    "F.M.M.O. 5")                                                      Y       Y


                                                                                                                                                   (Dove OR Dragon OR Winston* OR WS OR "High
                                                                                                                                                   Point" OR HP OR "H-P" OR "H.P." OR Spartanb*rg OR
                                                                                                                                                   "Dairy Fresh" OR DF OR Carolina* OR "N.C." OR NC
                                                                         (Dove OR Dragon OR Winston* OR WS OR "High Point" OR HP OR "H-P" OR       OR "S.C." OR SC OR Southeast* OR “Order 5” OR "FO
                                                                         "H.P." OR Spartanb*rg OR "Dairy Fresh" OR DF OR Carolina* OR "N.C." OR NC 5" OR "F.O. 5" OR "FMMO 5" OR "F.M.M.O. 5") w/25
                                                                         OR "S.C." OR SC OR Southeast* OR “Order 5” OR "FO 5" OR "F.O. 5" OR       (buy* OR gain* OR purchas* OR acquir* OR bid* OR
                                                                         "FMMO 5" OR "F.M.M.O. 5") w/25 (buy* OR gain* OR purchas* OR acquir* OR solicit* OR deal* OR asset* OR ventur* OR discuss*




Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 24 of 28
                                                                         bid* OR solicit* OR deal* OR asset* OR ventur* OR discuss* OR financ* OR  OR financ* OR bankrupt* OR transact* OR rescue OR
                                                                         bankrupt* OR transact* OR rescue OR bailout OR "bail* w/3 out")           bailout OR "bail* w/3 out")                                             Y
                                                                         Legacy DFA: Dean w/25 (buy* OR gain* OR purchas* OR acquir* OR bid* OR
                                                                         solicit* OR deal* OR asset* OR ventur* OR discuss* OR financ* OR bankrupt*
                                                                         OR transact* OR rescue OR bailout OR "bail* w/3 out")
                                                                         Legacy Dean: (DFA OR "Dairy Farmers of America") w/25 (buy* OR gain* OR
                                                                         purchas* OR acquir* OR bid* OR solicit* OR deal* OR asset* OR ventur* OR
                                                                         discuss* OR financ* OR bankrupt* OR transact* OR rescue OR bailout OR
                                                                         "bail* w/3 out")
                                                                         (Dove OR Dragon OR Winston* OR WS OR "High Point" OR HP OR "H-P" OR
                                                                         "H.P." OR Spartanb*rg OR "Dairy Fresh" OR DF OR Carolina* OR "N.C." OR NC
                                                                         OR "S.C." OR SC OR Southeast* OR “Order 5” OR "FO 5" OR "F.O. 5" OR
                                                                         "FMMO 5" OR "F.M.M.O. 5") w/25 (arrangement* OR agreement* OR suppl*
                                                                         OR contract*)
                                                                         Legacy DFA: Dean w/25 (arrangement* OR agreement* OR suppl* OR             (Dean) w/25 (arrangement* OR agreement* OR               Y
                                                                         Legacy Dean: (DFA OR "Dairy Farmers of America") w/25 (arrangement* OR
                                                                         agreement* OR suppl* OR contract*)

                                                                         (Dove OR Dragon) w/20 (conference* OR meet* OR met OR agenda OR call* (Dove OR Dragon) w/20 (conference* OR meet* OR
                                                                         OR lunch OR dinner)                                                         met OR agenda OR call* OR lunch OR dinner)              Y
                                                                         Legacy DFA: (Dean OR Parris OR Kinser OR Engles OR Stegenga OR Beringause
                                                                         OR Rahlfs OR Scozzafava) w/20 (conference* OR meet* OR met OR agenda OR
                                                                         call* OR lunch OR dinner)
                                                                         Legacy Dean: (DFA OR "Dairy Farmers of America" OR "Rick w/2 Smith" OR
                                                                         Mooney OR Bernon OR Wickham OR Flanigan OR Flannigan OR McGinnis OR
                                                                         "John w/2 Wilson") w/20 (conferenc* OR meet* OR met OR agenda OR call*
                                                                         OR lunch OR dinner)
                                                                                                                                                     (Winston* OR WS OR "High Point" OR HP OR "H-P"
                                                                                                                                                     OR "H.P." OR Spartanb*rg OR "Dairy Fresh" OR DF OR
                                                                                                                                                     Carolina* OR "N.C." OR NC OR "S.C." OR SC OR
                                                                         (Winston* OR WS OR "High Point" OR HP OR "H-P" OR "H.P." OR Spartanb*rg Southeast OR SEA) w/50 (valu* OR apprais* OR
                                                                         OR "Dairy Fresh" OR DF OR Carolina* OR "N.C." OR NC OR "S.C." OR SC OR      stalking OR piecemeal OR "all or nothing" OR "all-or-
                                                                         Southeast OR SEA) w/50 (valu* OR apprais* OR stalking OR piecemeal OR "all nothing" OR individual* OR portion OR part OR few
                                                                         or nothing" OR "all-or-nothing" OR individual* OR portion OR part OR few OR OR separat* OR group* OR subset)
                                                                         separat* OR group* OR subset)                                                                                                       Y   Y   Y
                                                                         (bankrupt* OR "Chapter 11" OR bid* OR asset* OR Dove OR Dragon) w/50
                                                                         (valu* OR bid* OR apprais* OR piecemeal OR "all or nothing" OR "all-or-
                                                                         nothing" OR individual* OR portion OR part OR few OR separat* OR group*
                                                                                                                                                      Dean w/50 (valu* OR bid* OR apprais* OR piecemeal
                                                                         Legacy DFA: Dean w/50 (valu* OR bid* OR apprais* OR piecemeal OR "all or OR "all or nothing" OR "all-or-nothing" OR individual*
                                                                         nothing" OR "all-or-nothing" OR individual* OR portion OR part OR few OR     OR portion OR part OR few OR separat* OR group*
                                                                         separat* OR group* OR subset)                                                OR subset)                                             Y   Y   Y
                                                                         Legacy Dean: (DFA OR "Dairy Farmers of America") w/50 (valu* OR bid* OR
                                                                         apprais* OR piecemeal OR "all or nothing" OR "all-or-nothing" OR individual*
                                                                         OR portion OR part OR few OR separat* OR group* OR subset)




Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 25 of 28
                                                                         (Winston* OR WS OR "High Point" OR HP OR "H-P" OR "H.P." OR Spartanb*rg
                                                                         OR "Dairy Fresh" OR DF OR Carolina* OR "N.C." OR NC OR "S.C." OR SC OR
                                                                         Southeast* OR SEA) w/50 (restruct* OR reorganiz* OR structur* OR organiz*
                                                                         OR reallocat* OR allocat* OR winddown* OR "wind down" OR winding* OR
                                                                         waterfall OR liquidat*)
                                                                         (bankrupt* OR "Chapter 11" OR bid* or asset* OR Dove OR Dragon) w/50
                                                                         (restruct* OR reorganiz* OR structur* OR organiz* OR reallocat* OR allocat*
                                                                         OR winddown* OR "wind down" OR winding* OR waterfall OR liquidat*)
                                                                         Legacy DFA: Dean w/50 (restruct* OR reorganiz* OR structur* OR organiz* OR
                                                                         reallocat* OR allocat* OR winddown* OR "wind down" OR winding* OR
                                                                         waterfall OR liquidat*)
                                                                         Legacy Dean: (DFA OR "Dairy Farmers of America") w/50 (restruct* OR
                                                                         reorganiz* OR structur* OR organiz* OR reallocat* OR allocat* OR winddown*
                                                                         OR "wind down" OR winding* OR waterfall OR liquidat*)
                                                                         (Winston* OR WS OR "High Point" OR HP OR "H-P" OR "H.P." OR Spartanb*rg
                                                                         OR "Dairy Fresh" OR DF OR Carolina* OR "N.C." OR NC OR "S.C." OR SC OR
                                                                         Southeast* OR SEA) w/50 (cost* OR benefi* OR risk* OR efficienc* OR saving*
                                                                         OR econom*)
                                                                         (bankrupt* OR "Chapter 11" OR bid* or asset* OR Dove OR Dragon) w/50
                                                                         (cost* OR benefi* OR risk* OR efficienc* OR saving* OR econom*)
                                                                         Legacy DFA: Dean w/50 (cost* OR benefi* OR risk* OR efficienc* OR saving* Dean w/50 (cost* OR benefi* OR risk* OR efficienc*
                                                                         OR econom*)                                                                 OR saving* OR econom*)                                 Y   Y
                                                                         Legacy Dean: (DFA OR "Dairy Farmers of America") w/50 (cost* OR benefi* OR
                                                                         risk* OR efficienc* OR saving* OR econom*)
                                                                         (Winston* OR WS OR "High Point" OR HP OR "H-P" OR "H.P." OR Spartanb*rg
                                                                         OR "Dairy Fresh" OR DF OR Carolina* OR Southeast* OR SEA) w/25 (profit* OR
                                                                         balanc* OR budget* OR financ*)
                                                                         (NC OR "N.C." OR SC OR S.C. OR Georgia OR GA OR "G.A." OR Virginia OR VA
                                                                         OR "V.A." OR Tenn* OR TN OR "T.N.") w/25 (profit* OR balanc* OR budget*
                                                                         OR financ*)
                                                                         (“Order 5” OR "FO 5" OR "F.O. 5" OR "FMMO 5" OR "F.M.M.O. 5") w/25
                                                                         (profit* OR balanc* OR budget* OR financ*)

                                                                                                                                                    (Winston* OR WS OR "High Point" OR HP OR "H-P"
                                                                                                                                                    OR "H.P." OR Spartanb*rg OR "Dairy Fresh" OR DF OR
                                                                         (Winston* OR WS OR "High Point" OR HP OR "H-P" OR "H.P." OR Spartanb*rg Carolina* OR Southeast* OR SEA) w/25 (ship* OR
                                                                         OR "Dairy Fresh" OR DF OR Carolina* OR Southeast* OR SEA) w/25 (ship* OR haul* OR transp* OR distrib* OR freight OR deliver*
                                                                         haul* OR transp* OR distrib* OR freight OR deliver* OR pick* OR convey* OR OR pick* OR convey* OR rout* OR DSD OR truck* OR
                                                                         rout* OR DSD OR truck* OR driver* OR center OR chain OR distan* OR miles driver* OR center OR chain OR distan* OR miles OR
                                                                         OR fuel*)                                                                  fuel*)                                                          Y
                                                                         (NC OR "N.C." OR SC OR S.C. OR Georgia OR GA OR "G.A." OR Virginia OR VA
                                                                         OR "V.A." OR Tenn* OR TN OR "T.N.") w/25 (ship* OR haul* OR transp* OR
                                                                         distrib* OR freight OR deliver* OR pick* OR convey* OR rout* OR DSD OR
                                                                         truck* OR driver* OR center OR chain OR distan* OR miles OR fuel* )

                                                                                                                                                      (“Order 5” OR "FO 5" OR "F.O. 5" OR "FMMO 5" OR
                                                                         (“Order 5” OR "FO 5" OR "F.O. 5" OR "FMMO 5" OR "F.M.M.O. 5") w/25 (ship*    "F.M.M.O. 5") w/25 (ship* OR haul* OR transp* OR
                                                                         OR haul* OR transp* OR distrib* OR freight OR deliver* OR pick* OR convey*   distrib* OR freight OR deliver* OR pick* OR convey*
                                                                         OR rout* OR DSD OR truck* OR driver* OR enter OR chain OR distan* OR miles   OR rout* OR DSD OR truck* OR driver* OR enter OR
                                                                         OR fuel* )                                                                   chain OR distan* OR miles OR fuel* )                          Y
                                                                         (Borden OR Cloverland OR Milkco OR "Milk Co" OR Hood OR "United Dairy"
                                                                         OR "Valley Milk" OR Cobblestone OR Piedmont OR LANCO OR SMI OR "Swiss




Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 26 of 28
                                                                         Premium" OR "harris teeter" OR Hunter OR HF OR Kroge* OR Ingle* OR "Land
                                                                         /3 Sun" OR "Land O'Lakes" OR "Tru w/3 Moo" OR "Lone Star" OR Lonestar OR
                                                                         PET OR Broadacre OR Mayfield) w/25 (suppl* OR produc* OR process* OR
                                                                         ship* OR haul* OR transp* OR distribut* OR freight OR deliver* OR pick* OR
                                                                         rout* OR DSD OR truck* OR driver* OR fuel*)
                                                                         (Publix OR "Whole Foods" OR WF OR BiLo OR "Bi-Lo" OR "Bi/Lo" OR Trader*
                                                                         OR Aldi OR Lidl OR Cricket OR Loew* OR Lowe* OR King* OR Walmart OR "Wal-
                                                                         Mart" OR "Fresh Market" OR Target OR "Piggly Wiggly" OR Piglet OR Costco
                                                                         OR FoodLion) w/20 (suppl* OR produc* OR process* OR ship* OR haul* OR
                                                                         transp* OR distribut* OR freight OR deliver* OR pick* OR rout* OR DSD OR
                                                                         truck* OR driver* OR fuel*)
                                                                         (Cobblestone OR "Great Lakes" OR GLMP OR Appalachia* OR ADFC OR
                                                                         "Michigan Milk Producers Association" OR MMPA OR "Cooperative Milk
                                                                         Producers Association" OR CMPA OR Piedmont OR Lanco OR SMI OR "Swiss
                                                                         Premium" OR Premier OR Lonestar OR "Lone Star") w/20 (suppl* OR produc*
                                                                         OR process* OR ship* OR haul* OR transp* OR distribut* OR freight OR
                                                                         deliver* OR pick* OR rout* OR DSD OR truck* OR driver* OR fuel*)
                                                                         (ship* OR haul* OR transp* OR distrib* OR freight OR deliver* OR pick* OR
                                                                         convey* OR rout* OR DSD OR truck* OR driver* OR fuel* OR center OR chain
                                                                         OR miles OR OR distanc* OR geograph*) w/10 (pric* OR cost* OR fee OR fees
                                                                         OR pay* OR invoic* OR charg* OR compet*)
                                                                         Legacy DFA: Dean w/25 (ship* OR haul* OR transp* OR distrib* OR freight OR
                                                                         deliver* OR pick* OR convey* OR rout* OR DSD OR truck* OR driver* OR
                                                                         center OR chain OR distan* OR miles OR fuel* )
                                                                         Legacy Dean: (DFA OR "Dairy Farmers of America") w/25 (ship* OR haul* OR
                                                                         transp* OR distrib* OR freight OR deliver* OR pick* OR convey* OR rout* OR
                                                                         DSD OR truck* OR driver* OR center OR chain OR distan* OR miles OR fuel* )
                                                                         (Winston* OR WS OR "High Point" OR HP OR "H-P" OR "H.P." OR Spartanb*rg
                                                                         OR "Dairy Fresh" OR DF OR Carolina* OR Southeast* OR SEA) w/25 (center OR
                                                                         chain OR distan* OR operat* OR qualit* OR servic* OR packag* OR capac* OR
                                                                         (NC OR "N.C." OR SC OR S.C. OR Georgia OR GA OR "G.A." OR Virginia OR VA
                                                                         OR "V.A." OR Tenn* OR TN OR "T.N.") w/25 (center OR chain OR distan* OR
                                                                         operat* OR qualit* OR servic* OR packag* OR capac* OR utiliz*)
                                                                                                                                                    (compar* AND (pric* OR qual* OR cost* OR fee* OR
                                                                                                                                                    milk)) w/10 ("Maryland and Virginia" AND DFA)          Y
                                                                                                                                                    (compar* AND (pric* OR qual* OR cost* OR fee* OR
                                                                         (Marva* OR MDVA OR "Maryland w/2 Virginia" OR "Md&Va" OR "MD/VA" OR milk)) w/10 ("MD/VA" AND DFA)                                 Y
                                                                         "Md-Va") w/25 (center OR chain OR distan* OR operat* OR qualit* OR servic* (compar* AND (pric* OR qual* OR cost* OR fee* OR
                                                                         OR packag* OR capac* OR utiliz*)                                           milk)) w/10 ("Md-Va" AND DFA)                          Y


                                                                         (Borden OR Cloverland OR Milkco OR "Milk Co" OR Hood OR "United Dairy"
                                                                         OR "Valley Milk" OR Cobblestone OR Piedmont OR LANCO OR SMI OR "Swiss
                                                                         Premium" OR "harris teeter" OR Hunter OR HF OR Kroge* OR Ingle* OR "Land
                                                                         /3 Sun" OR "Land O'Lakes" OR "Tru w/3 Moo" OR "Lone Star" OR Lonestar OR
                                                                         PET OR Broadacre OR Mayfield) w/25 (center OR chain OR distan* OR operat*
                                                                         OR qualit* OR servic* OR packag* OR capac* OR utiliz*)
                                                                         (Cobblestone OR "Great Lakes" OR GLMP OR Appalachia* OR ADFC OR              (compar* AND (pric* OR qual* OR cost* OR fee* OR
                                                                         "Michigan Milk Producers Association" OR MMPA OR "Cooperative Milk           milk)) w/10 (CMPA AND DFA)                           Y
                                                                         Producers Association" OR CMPA OR Piedmont OR Lanco OR SMI OR "Swiss         (compar* AND (pric* OR qual* OR cost* OR fee* OR
                                                                         Premium" OR Premier OR Lonestar OR "Lone Star") w/25 (center OR chain OR     milk)) w/10 ("Cooperative Milk Producers" AND DFA)   Y
                                                                         (bankrupt* OR "Chapter 11" OR bid* or asset* OR Dove OR Dragon) w/25
                                                                         (center OR chain OR distan* OR operat* OR qualit* OR servic* OR packag* OR




Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 27 of 28
                                                                         capac* OR utiliz*)
                                                                         Legacy DFA: Dean w/25 (center OR chain OR distan* OR operat* OR qualit*
                                                                         OR servic* OR packag* OR capac* OR utiliz*)
                                                                         Legacy Dean: (DFA OR "Dairy Farmers of America") w/25 (center OR chain OR
                                                                         distan* OR operat* OR qualit* OR servic* OR packag* OR capac* OR utiliz*)
                                                                                                                                                      ((barrier* or cost*) w/10 entry) AND plant*)             Y   Y
                                                                         (cost* OR expens* OR difficult* OR barrier*) AND (build OR new OR enter* OR
                                                                         entr* OR operation*) w/25 (market* OR plant* OR facilit*)                   ((build* w/5 plant*) AND cost*)                   Y       Y
                                                                                                                                                 (Winston* OR WS OR "High Point" OR HP OR "H-P"
                                                                                                                                                 OR "H.P." OR Spartanb*rg OR "Dairy Fresh" OR DF OR
                                                                         (Winston* OR WS OR "High Point" OR HP OR "H-P" OR "H.P." OR Spartanb*rg Carolina* OR Southeast* OR SEA) w/50 ("full supply"
                                                                         OR "Dairy Fresh" OR DF OR Carolina* OR Southeast* OR SEA) w/50 ("full   OR "most favored" OR MFN OR MFP OR exclusiv* OR
                                                                         supply" OR "most favored" OR MFN OR MFP OR exclusiv* OR enforc*)        enforc*)                                                  Y


                                                                                                                                                  (Borden OR Cloverland OR Milkco OR "Milk Co" OR
                                                                                                                                                  Hood OR "United Dairy" OR "Valley Milk" OR
                                                                                                                                                  Cobblestone OR Piedmont OR LANCO OR SMI OR
                                                                         (Borden OR Cloverland OR Milkco OR "Milk Co" OR Hood OR "United Dairy"   "Swiss Premium" OR "harris teeter" OR Hunter OR HF
                                                                         OR "Valley Milk" OR Cobblestone OR Piedmont OR LANCO OR SMI OR "Swiss OR Kroge* OR Ingle* OR "Land /3 Sun" OR "Land
                                                                         Premium" OR "harris teeter" OR Hunter OR HF OR Kroge* OR Ingle* OR "Land O'Lakes" OR "Tru w/3 Moo" OR "Lone Star" OR
                                                                         /3 Sun" OR "Land O'Lakes" OR "Tru w/3 Moo" OR "Lone Star" OR Lonestar OR Lonestar OR PET OR Broadacre OR Mayfield) w/50
                                                                         PET OR Broadacre OR Mayfield) w/50 ("full supply" OR "most favored" OR   ("full supply" OR "most favored" OR MFN OR MFP OR
                                                                         MFN OR MFP OR exclusiv* OR enforc*)                                      exclusiv* OR enforc*)                                    Y
                                                                         (bankrupt* OR "Chapter 11" OR bid* or asset* OR Dove OR Dragon) w/50     (bankrupt* OR "Chapter 11" OR bid* or asset* OR
                                                                         ("full supply" OR "most favored" OR MFN OR MFP OR exclusiv* OR enforc*)  Dove OR Dragon) w/50 ("full supply" OR "most             Y
                                                                         Legacy DFA: Dean w/50 ("full supply" OR "most favored" OR MFN OR MFP OR
                                                                         exclusiv* OR enforc*)
                                                                         Legacy Dean: Dean w/50 ("full supply" OR "most favored" OR MFN OR MFP
                                                                         OR exclusiv* OR enforc*)
                                                                         mentor w/3 valuat*
                                                                         MVG




Case 1:20-cv-00442-CCE-JLW Document 86-14 Filed 11/05/20 Page 28 of 28
